Exhibit 10.39
(BAKER & MCKENZIE LOGO) [k27278k2727801.gif]
Sale and Purchase
Agreement
Border Group, Inc.
A&R Whitcoulls Group Holdings Pty Limited
Spine Newco (NZ) Limited
Spine Newco Pty Limited
Baker & McKenzie
Solicitors
Email: maria.pawelek@bakernet.com
Email: john.balazs@bakernet.com
SYDNEY NSW 2000

 



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]
CONTENTS

          Clause   Page  
 
       
1. Interpretation
    1  
2. Sale and Purchase of sale shares
    11  
3. Consideration
    12  
4. Period Before Completion
    16  
5. Completion
    18  
6. Completion Accounts
    19  
7. Post-Completion Obligations
    20  
8. Restrictive Covenants
    21  
9. Warranties
    22  
10. Announcements, Confidentiality and Return of Information
    23  
11. Insurance
    24  
12. Tax matters
    25  
13. Costs
    26  
14. Notices
    26  
15. Non-merger
    27  
16. Indemnities
    27  
17. Invalid or unenforceable provisions
    27  
18. Waiver and exercise of rights
    28  
19. Amendment
    28  
20. Counterparts
    28  
21. Further assurances
    28  
22. Assignment
    28  
23. Entire agreement
    28  
24. Rights cumulative
    29  
25. Consents and Approvals
    29  
26. Jurisdiction
    29  
27. Service of process
    29  
28. Currency Conversion
    29  
29. Governing Law
    29  

          Schedules        
 
       
SCHEDULE 1
       
Part 1: Details of Borders Australia
    30  
Part 2: Details of Borders NZ
    32  
Part 3: Details of Borders Singapore
    33  
SCHEDULE 2
       
Completion
    34  
Part 1: Seller’s Delivery Obligations at Completion
    34  
Part 2: Seller’s Other Obligations at Completion
    36  
Part 3: First Purchasers’ Obligations at Completion
    37  
SCHEDULE 3
       
Post-Completion Obligations
    38  
SCHEDULE 4
       
Warranties
    39  
SCHEDULE 5
       
Limitations on Liability
    42  
SCHEDULE 6
       
Limitations on liability under Tax Indemnity
    45  

 



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]

         
SCHEDULE 7
       
Insurance
    47  
SCHEDULE 8
       
Properties
    48  
Part 1: Australian Borders Stores
    48  
Part 2: New Zealand Borders Stores
    48  
Part 3: Singapore Borders Stores
    49  
SCHEDULE 9
       
Completion Accounts Principles
    50  
ANNEXURE 1
       
Data Room Index
    3  

 



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]
DATE:
PARTIES:

(1)   BORDERS GROUP, INC., a company incorporated under the laws of Michigan,
United States of America and having its registered office at 100 Phoenix Drive,
Ann Arbor, Michigan 48108, United States of America (the “Seller”);   (2)   A&R
Whitcoulls Group Holdings Pty Limited , a company incorporated under the laws of
Australia ACN 108 801 127 of Level 14, 379, Collins Street, Melbourne, Victoria,
3000, Australia (“ARW”);   (3)   SPINE NEWCO PTY LIMITED, a company incorporated
under the laws of Australia ACN 127 667 314 and having its registered office at
Level 31, 126 Phillip Street, Sydney, NSW 2000 (the “First Purchaser”).   (4)  
SPINE NEWCO (NZ) LIMITED, a company incorporated under the laws of New Zealand
NZ Company Number 2010994 and having its registered office at C/o Quigg
Partners, Level 7, 28 Brandon Street Wellington (the “Second Purchaser”).      
(First Purchaser and Second Purchaser being each a “Purchaser” and collectively
the “Purchasers’)

RECITALS:

(A)   The Seller has agreed to sell and the First Purchaser has agreed to
purchase the Australian Sale Shares and the Singapore Shares on the terms set
out in this Agreement.   (B)   The Seller has agreed to sell and the Second
Purchaser has agreed to purchase the NZ Shares on the terms set out in this
Agreement.

IT IS AGREED as follows:
1. INTERPRETATION

1.1   Defined terms       In this Agreement, the following words and expressions
shall have the following meanings:       “Accounts Date” means 2 February 2008;
      “Accounts” means for each member of the Group:

  (a)   the unaudited statement of financial position as at the Accounts Date;  
  (b)   the unaudited statement of financial performance and statement of cash
flows in respect of the 12 month period ending on the Accounts Date;     (c)  
all statements, reports and notes attached to or intended to be read with the
statement of performance, statement of financial position or statement of cash
flows; and     (d)   all directors’ declarations (if any) about those financial
statements;

1



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]
“Actual Store Contribution” means the aggregate of;

  (a)   the store EBITDA contribution for Borders Singapore for the 12 months
between 2 February 2008 and 31 January 2009 calculated in the manner set out in
the line item entitled “Total Store EBITDA contribution” in the
worksheet labelled “Summary” in document 00.04.42 in the Data Room and will
exclude any items which are unusual in nature or one-off (e.g. cost associated
with the transaction contemplated by this Agreement and the Transaction
Documents or costs associated with integrating the businesses operated by ARW
and the Group) and will be prepared in a manner consistent with the accounting
practices historically used for the preparation of management accounts of the
Business and development of the business plan for Borders Singapore;     (b)  
the store EBITDA contribution for Borders Australia (excluding the financial
impact due to the renewal of the Skygarden (Sydney CBD) Lease) and Borders NZ
for the 12 months between 2 February 2008 and 31 January 2009 calculated in the
manner set out in the line item entitled “Store EBITDA contribution” in the
worksheet labelled “Summary” in documents 04.02.55 and 0.4.02.65 in the Data
Room and will exclude any items which are unusual in nature or one-off (e.g.
cost associated with the transaction contemplated by this Agreement and the
Transaction Documents or costs associated with integrating the businesses
operated by ARW and the Group) and will be prepared in a manner consistent with
the accounting practices historically used for the preparation of management
accounts of the Business and development of the business plan for Borders
Australia and Borders NZ; and     (c)   a proforma EBITDA contribution (using
the same methodology set out in paragraphs (a) and (b) above and using forecast
amounts) for any Borders Australia, Borders NZ and Borders Singapore store
existing as at the date of this Agreement which is closed following a resolution
by the board of directors of ARW or its Related Body Corporate for reasons other
than those outside the control of ARW, its Related Bodies Corporate or the
Purchasers;

“Adjustment Note” means:

  (a)   with respect to Australia an adjustment note for the purposes of the A
New Tax System (Goods and Services Tax) Act 1999 (Cth); and     (b)   with
respect to New Zealand means a credit or debit note (as the case may be) for the
purposes of the Goods and Services Tax Act 1985 (NZ); and     (c)   with respect
to Singapore such document (if any) that may serve as an adjustment note, a
credit note or a debit note (as the case may be)an adjustment note for the
purposes of the Goods and Services Act, Chapter 117A of Singapore;

“Advisers” means, in relation to an entity, its legal, financial and other
expert advisers;
“Aggregate Consideration” has the meaning attributed in clause 3.1;
“Agreement” means this Sale and Purchase Agreement;
“ANZ” means Australia and New Zealand Banking Group Limited and ANZ Banking
Group (New Zealand) Ltd;
“ASC Dispute Notice” means a notice in accordance with clause 3.8(b);

2



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]
“ASC Expert” means an independent firm of chartered accountants selected under
clause 3.8(d);
“Auditor” means Deloitte Touche Tohmatsu;
“Australian Accounting Standards” means for Borders Australia:

  (a)   the accounting standards applicable for the purposes of the Corporations
Act;     (b)   the requirements of the Corporations Act for the preparation and
content of financial statements, directors’ reports and auditor’s reports; and  
  (c)   the generally accepted and consistently applied accounting principles
and practices in Australia, except those inconsistent with the standards or
requirements referred to in paragraphs (a) or (b);

“Australian Shares” means shares in the capital of Borders Australia as shown in
part 1 of Schedule 1;
“Australian Sale Shares” means the number of shares in the capital of Borders
Australia set out in part 1 of Schedule 1;
“Bank Guarantee” means the bank guarantee procured by the Purchasers in favour
of the Seller for the amount of the Cash Consideration;
“Borders Australia” means Borders Australia Pty Limited, a private company
limited by shares and incorporated in Australia, short particulars of which are
set out in part 1 of Schedule 1;
“Borders NZ” means Borders New Zealand Limited, a private company limited by
shares and incorporated in New Zealand, short particulars of which are set out
in part 2 of Schedule 1;
“Borders Singapore” means Borders Pte. Ltd, a private company limited by shares
and incorporated in Singapore, short particulars of which are set out in part 3
of Schedule 1;
“Business” means the Australian, New Zealand and Singaporean operations of the
business carried on by Borders Australia, Borders NZ and Borders Singapore as at
Completion, including the selling of books, periodicals, sidelines, CDs and
DVDs;
“Business Contract” means all agreements including Leases to which a member of
the Group is a party;
“Business Day” means a day (excluding Saturday) on which banks generally are
open in Ann Arbor, Michigan, Sydney, Auckland and Singapore for the transaction
of normal banking business;
“Cash Consideration” means $95,000,000;
“Claim” means any claim, demand or cause of action (whether based in contract,
tort or statute, or otherwise arising) in respect of this Agreement or any part
of it (including but not limited to claims under the Seller’s Warranties and the
Purchasers’ Warranties (as the case may be) or relating to the Sale Shares;
“Competing Business” has the meaning attributed in clause 8.1(a);

3



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]
“Completion” means completion of the sale and purchase of the Australian Sale
Shares, the NZ Shares and the Singapore Shares in accordance with clause 5;
“Completion Accounts” means a written statement setting out the Completion
Balance Sheet and the calculations made in determining the balance sheets, in
accordance with the Completion Accounts Principles;
“Completion Accounts Principles” means the accounting principles and adjustments
set out in Schedule 9;
“Completion Balance Sheet ” means the adjusted balance sheet for the Group as at
the Completion Date, prepared in accordance with Schedule 9;
“Completion Date” means the date that is 5 days following the date of this
Agreement provided if such date is not a Business Day, then the immediately
following Business Day or such other date as the Seller and the Purchasers may
agree in writing;
“Completion Net Asset Amount” means the amount of “Total Assets” less “Total
Liabilities” (using the amounts corresponding to each of those line items) as
set out in the Completion Balance Sheet;
“Confidentiality Letter” means the confidentiality letter from the Seller to ARW
dated 31 July 2007;
“Corporations Act” means the Corporations Act 2001 (Cth);
“Data Room” means the written material made available by or on behalf of the
Seller (directly or via the Seller’s advisers) for the purpose of due diligence
by ARW, including, without limitation all written answers provided to questions
asked by the Purchasers or their advisers or representatives, the index of which
is annexed to this Agreement as Annexure 1;
“Directors” means the persons listed as directors of Borders Australia, Borders
NZ and Borders Singapore in parts 1, 2 and 3 of Schedule 1;
“Dispute Notice” means a notice in accordance with clause 6.4(b);
“Dollars” and “$” means the lawful currency of Australia;
“Deferred Consideration” means the aggregate of the First Tranche Deferred
Consideration and the Second Tranche Consideration;
“Encumbrances” means a mortgage, charge, pledge, lien, encumbrance, security
interest, title retention, preferential right, trust arrangement, contractual
right of set-off, or any other security agreement or arrangement in favour of
any person;
“Expert” means an independent firm of chartered accountants selected under
clause 6.4(d);
“Financial Year” shall be construed in accordance with section 323D of the
Corporations Act, including in relation to Borders NZ;
“First Tranche Deferred Consideration” means $5,000,000;
“Government Agency” means, whether foreign or domestic:

  (a)   a government, whether federal, state, territorial or local;     (b)   a
department, office or minister of a government acting in that capacity; or

4



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]

  (c)   a commission, delegate, instrumentality, agency, board, or other
governmental, semi-governmental, judicial, administrative, monetary or fiscal
authority, whether statutory or not;

“Group” means Borders Australia, Borders NZ and Borders Singapore and “member of
the Group” or “Group Company” shall be construed accordingly;
“GST” with respect to Australia has the meaning given to it in the A New Tax
System (Goods and Services Tax) Act 1999 (Cth) or any like tax and with respect
to New Zealand or Singapore means the tax payable pursuant to the Goods and
Services Tax Act 1985 (NZ) and the Goods and Services Tax Act, Chapter 117A of
Singapore respectively and any like tax;
“Indebtedness” means, in respect of any company, any borrowing or indebtedness
in the nature of borrowing;
“Interest Rate” means 10% per annum;
“Intra-Group Guarantees” means the following guarantees, indemnities and
counter-indemnities given by any member of the Seller’s Group:

  (a)   Auckland Lease; guarantee provided by the Seller in favour of Sky City
Metro Limited;     (b)   Bondi Junction Lease; guarantee provided by the Seller
in favour of Perpetual Trustee Company Limited and Perpetual Trustees Victoria
Limited;     (c)   Hornsby Lease; guarantee provided by the Seller in favour of
Perpetual Trustees W.A. Limited;     (d)   South Yarra Lease; guarantee provided
by the Seller in favour of National Mutual Trustees Limited; and     (e)   ANZ
facilities; the corporate guarantee and indemnity dated 23 May 2006 provided by
the Seller in favour of the ANZ;

“Intra-Group Indebtedness” means all Indebtedness outstanding between any member
of the Group and any member of the Seller’s Group (other than Intra-Group
Trading Indebtedness);
“Intra-Group Purchases” means any transaction, contract or arrangement entered
into between any member of the Group and any member of the Seller’s Group in
respect of intra-group purchasing activities of the type contemplated under the
Purchasing Agreement;
“Intra-Group Trading Indebtedness” means sums owing between any member of the
Group and any member of the Seller’s Group in respect of Intra-Group Purchases
which sums have been incurred but which would not be due and payable to the
Seller’s Group at Completion had the trading terms under the Purchasing
Agreement been in place between the parties prior to Completion;
“Inventory Discount” means the discount that the Purchasers are to be provided
in respect of stock purchases pursuant to the Purchasing Agreement;
“Law” means any statute, regulation, order, rule, subordinate legislation or
other document enforceable under any statute, regulation, rule or subordinate
legislation in either Australia, New Zealand or Singapore (as applicable);

5



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]
“Leases” means the leases of real property held by the Group in respect of each
of the Properties;
“Lease Guarantees” means the following bank guarantees, security deposits and
letters of credit:

  (a)   Albany Lease, bank guarantee provided in favour of Albany Shopping
Centre Limited and Albany Shopping Centre (No 2) Limited in the amount of
NZ$243,750;     (b)   Brisbane Lease, bank guarantee provided in favour of
Haymarket’s Tivoli Theatres Pty Limited, in the amount of A$475,000;     (c)  
Camberwell Lease, security deposit provided in favour of Tampir Pty Ltd, in the
amount of A$151,250;     (d)   Carlton Lease, bank guarantee provided in favour
of Lygon Court Pty Limited, in the amount of A$605,000;     (e)   Knox Lease,
bank guarantee provided in favour of AMP Henderson Global Investors Limited,
Knox City Shopping Centre Investments (No. 2) Pty Limited and SAS Trustees
Corporation, in the amount of A$201,250;     (f)   Macquarie Lease, bank
guarantee provided in favour of AMP Life Limited and AMP Asset Management
Australia Limited, in the amount of A$405,000;     (g)   Christchurch Lease, a
bank guarantee is provided in favour of Riccarton Shopping Centre
(1997) Limited, in the amount of NZ$800,000;     (h)   Parkway Parade lease, a
bank guarantee in favour of Prime Asset Holdings Limited in the amount of
S$342,981.78; and     (i)   Orchard Road Leases, an aggregate security deposit
in favour of Everbilt Developers Pte Ltd in the amount of S$1,349,400;

“Liability” means any Loss, liability, cost, expense, obligation, overhead, debt
or damage (in each case whether known or unknown, actual, contingent or
prospective) of any kind and however arising, including penalties, fines and
interest, irrespective of when the acts, events or things which give rise to the
liability occurred;
“Licence” means the deed relating to the license of the “Borders” brand in the
agreed form;
“Licence Consideration” has the meaning attributed in clause 3.3(a)(iii);
“Losses” includes, in respect of any matter, event or circumstance, all demands,
claims, actions, proceedings, damages, payments, fines, penalties, losses, costs
(including legal costs), expenses (including taxation), disbursements or other
liabilities in any case of any nature whatsoever;
“Management Accounts” means the unaudited management accounts of Borders
Singapore, Borders Australia and Borders NZ prepared in accordance with US GAAP
reflecting the accounting standards of the Seller for the months ended 29
February 2008, 31 March 2008 and 30 April 2008;
“NZ Accounting Standards” means for Borders NZ:

  (a)   the accounting standards applicable for the purposes of the Companies
Act 1993 and the Financial Reporting Act 1993;

6



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]

  (b)   the requirements of the Companies Act 1993 and the Financial Reporting
Act 1993 for the preparation and content of financial statements, directors’
reports and auditors’ reports; and     (c)   the generally accepted and
consistently applied accounting principles and practices in New Zealand, except
those inconsistent with the standards or requirements referred to in paragraphs
(a) or (b);

“NZ Share Consideration” has the meaning given in clause 3.3(a)(ii);
“NZ Shares” means the issued share capital of Borders NZ as shown in part 2 of
Schedule 1;
“Officer” means, in relation to an entity, its directors, officers, employees;
“Orchard Road Leases” means the lease of retail space at #01-01 and #01-02
Wheelock Place dated 28 October 2005 between Everbilt Developers Pte. Ltd and
Borders Singapore and the lease of licensed area at #01-K1, #01-K2 & #01-03
Wheelock Place dated 28 October 2005 between Everbilt Developers Pte. Ltd and
Borders Singapore;
“Paperchase Business” means the business conducted from time to time by
Paperchase Products Limited, a company incorporated in the United Kingdom;
“Properties” means the properties short particulars of which are set out in
parts 1, 2 and 3 of Schedule 8;
“Purchaser Associate” means:

  (a)   the Purchaser;     (b)   the Group Companies; and     (c)   any company
or person (other than the Group Companies) that may be treated for the purposes
of any Tax as being at any time after Completion either a member of the same
group of companies as the Purchaser, Borders Australia, Borders NZ or Borders
Singapore or otherwise associated with the Purchaser, Borders Australia, Borders
NZ or Borders Singapore;

“Purchasers’ Group” means the group of companies comprising the Purchasers, any
Related Body Corporate from time to time of the Purchaser (including, following
Completion, any member of the Group) and “member of the Purchasers’ Group” shall
be construed accordingly;
“Purchasers’ Relief” means any Relief available to the Purchasers’ Group, other
than due to a Group Company becoming part of the Purchasers’ Group, that is used
by a Group Company;
“Purchasers’ Solicitors” means Clayton Utz of 1 O’Connell Street, Sydney, NSW
2000;
“Purchasers’ Warranties” means the warranties given in Part 2 of Schedule 4;
“Purchasing Agreement” means the agreement relating to the supply of products
from the Seller in the agreed form;
“Related Body Corporate ” has the same meaning as in section 50 of the
Corporations Act;
“Related Party” means each of the following:

  (a)   an entity that controls a Group Company;

7



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]

  (b)   a director of a Group Company;     (c)   a director of an entity that
controls a Group Company;     (d)   if a Group Company is controlled by an
entity that is not a body corporate - each of the persons making up the
controlling entity;     (e)   spouses and defacto spouses of the persons
referred to in paragraphs (b), (c) and (d);     (f)   parents and children of
the persons referred to in paragraphs (b), (c), (d) and (e);     (g)   an entity
controlled by a related party referred in paragraphs (a) to (f) unless the
entity is also controlled by a Group Company;     (h)   an entity which was a
related party of a Group Company of a kind described in paragraphs (a) to (g) at
any time in the previous six months;     (i)   an entity which believes or has
reasonable grounds to believe that it is likely to become a related party of a
Group Company of a kind referred to in paragraphs (a) to (g) at any time in the
future;     (j)   an entity which acts in concert with a related party of a
Group Company on the understanding that the related party will receive a
financial benefit if the Group Company gives the entity a financial benefit;

“Relief” means (without limitation) any relief, loss, allowance, credit, set
off, deduction or exemption for any Tax purpose and any right to repayment of
Tax and:

  (a)   any reference to the use or set off of a Relief shall be construed
accordingly and shall include use or set off in part; and     (b)   any
reference to the loss of a Relief shall include the absence, non-existence or
cancellation of any such Relief, or to such Relief being available only in a
reduced amount;

“Repayment Amount” means the aggregate of such amounts as may be directed by the
Seller in order to discharge Intra-Group Indebtedness in accordance with
paragraph 9 of part 1 of Schedule 2 or to discharge Indebtedness in accordance
with paragraph 16 of part 1 of Schedule 2;
“Representative” means, in relation to an entity:

  (a)   each of the entity’s Related Bodies Corporate; and     (b)   each of the
Officers and Advisers of the entity or any of its Related Bodies Corporate;

“Sale Shares” means the Australian Sale Shares, the NZ Shares and the Singapore
Shares to be acquired by the Purchasers, details of which are set out in
Schedule 1, together with all rights attaching to those shares as at Completion;
“Second Tranche Deferred Consideration” has the meaning given in clause 3.6(b);
“Seller Associate” means any Related Body Corporate of the Seller;
“Seller’s Group” means the group of companies comprising the Seller and any
Related Body Corporate from time to time of the Seller but excluding each member
of the Group and “member of the Seller’s Group” shall be construed accordingly;

8



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]
“Seller’s Solicitors” means Baker & McKenzie of Level 27, 50 Bridge Street,
Sydney, New South Wales, 2000;
“Seller’s Warranties” means the warranties given in Part 1 of Schedule 4;
“Seller’s Warranty Claim” means any Claim under the Seller’s Warranties;
“Singapore Accounting Standards” means for Borders Singapore

  (c)   the accounting standards applicable for the purposes of the Companies
Act (Chapter 50) of Singapore;     (d)   the Singapore Financial reporting
Standards as prescribed from time to time by the Singapore Council on Corporate
Disclosure and Governance; and     (e)   the generally accepted and consistently
applied accounting principles and practices in Singapore except those
inconsistent with the standards or requirements referred to in paragraphs
(a) and (b);

“Singapore Domain Names” means the following domain names registered in the name
of Borders Singapore:

  (a)   borders.com.sg; and     (b)   bordersstores.com.sg.

“Singapore Shares” means the issued share capital of Borders Singapore as shown
in part 3 of Schedule 1;
“Skygarden (Sydney CBD) Lease” means the lease of retail premises known as shops
LP1, P1, P1A, P2, P3, P4, P5, P6, P6B, P7, P8, P9, C11, C12, and C13 in
Skygarden Shopping Complex and Office Tower, 77 Castlereagh Street, Sydney
between Borders Australia and Westfield Management Limited;
“Target Net Asset Amount” means $53,200,000;
“Tax” means a tax, levy, charge, impost, deduction, withholding or duty of any
nature (including stamp and transaction duty) at any time:

  (a)   imposed or levied by any Government Agency; or     (b)   required to be
remitted to, or collected, withheld or assessed by, any Government Agency;

and includes any interest, penalty, charge, fine or fee or other amount of any
kind assessed, charged or imposed on or in respect of the preceding;
“Tax Authority” means any person, body, authority or institution which seeks to
impose, assess, enforce, administer or collect any Tax whether in Singapore,
Australia, New Zealand or elsewhere;
“Tax Indemnity” means the indemnity provided by the Seller under clause 12.1;
“Tax Liability” shall mean not only any liability to make actual payments of Tax
but shall also include any Purchasers’ Relief where the Group Company would have
had a liability to make a payment of or in respect of Tax for which the
Purchaser would have been able to make a Claim under this Agreement, in which
case the amount of the Tax Liability shall be

9



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]
the amount of Tax saved or relieved by the Group Company as a result of such
Purchasers’ Relief PROVIDED THAT, for the purposes of this Agreement, it shall
be assumed that other Reliefs are, to the extent allowed by law, set-off or used
in priority to any Purchasers’ Relief and if it cannot be determined whether a
Purchasers’ Relief or another Relief is used it shall be assumed that another
Relief is used in priority to a Purchasers’ Relief;
“Transaction Documents” means this Agreement, the Purchasing Agreement, the
Licence and the Transition Services Agreement; and
“Transition Services Agreement” means the agreement relating to transitional
services in the agreed form.

1.2   Agreed form

Any reference to a document in the “agreed form” is to the form of the relevant
document in the terms agreed between the Seller and the Purchasers prior to the
execution of this Agreement or prior to Completion (as applicable) and signed or
initialled for identification purposes only by or on behalf of the Seller and
the Purchasers (in each case with such amendments as may be agreed by or on
behalf of the Seller and the Purchasers).

1.3   In this Agreement, unless the context otherwise requires:

  (a)   a reference:

  (i)   to the singular includes the plural and the other way round;     (ii)  
to a gender includes all genders;     (iii)   to a document (including this
Agreement) is a reference to that document (including any Schedules and
Annexures,) as amended, consolidated, supplemented, novated or replaced;    
(iv)   to an agreement includes any deed, agreement or legally enforceable
arrangement or understanding whether written or not;     (v)   to parties means
the parties to this Agreement and to a party means a party to this Agreement;  
  (vi)   to a notice means all notices, approvals, demands, requests,
nominations or other communications given by one party to another under or in
connection with this Agreement;     (vii)   to a person (including a party)
includes:

  (A)   an individual, company, other body corporate, association, partnership,
firm, joint venture, trust or Government Agency;     (B)   the person’s
successors, permitted assigns, substitutes, executors and administrators; and  
  (C)   a reference to the representative member of the GST group to which the
person belongs to the extent that the representative member has assumed rights,
entitlements, benefits, obligations and liabilities which would remain with the
person if the person were not a member of a GST group;

  (viii)   to a law:

10



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]

  (A)   includes a reference to any constitutional provision, subordinate
legislation, treaty, decree, convention, statute, regulation, rule, ordinance,
proclamation, by-law, judgment, rule of common law or equity or rule of any
applicable stock exchange; and     (B)   is a reference to that law as amended,
consolidated, supplemented or replaced; and     (C)   is a reference to any
regulation, rule, ordinance, proclamation, by-law or judgment made under that
law;

  (ix)   to proceedings includes litigation, arbitration, and investigation;    
(x)   to a judgment includes an order, injunction, decree, determination or
award of any court or tribunal;     (xi)   to time is a reference to Sydney
time;

  (b)   headings are for convenience only and are ignored in interpreting this
Agreement;     (c)   a warranty, representation, covenant or obligation given or
entered into by more than one person binds them jointly and severally;     (d)  
if a period of time is specified and dates from, after or before, a given day or
the day of an act or event, it is to be calculated exclusive of that day;    
(e)   if a payment or other act must (but for this clause) be made or done on a
day which is not a Business Day, then it must be made or done on the next
Business Day;     (f)   the words “including” or “includes” mean “including but
not limited to” or “including without limitation”;     (g)   where a word or
phrase is defined, its other grammatical forms have a corresponding meaning;    
(h)   a reference to “$” or “dollar” is to Australian currency (unless otherwise
stated); and     (i)   this Agreement must not be construed adversely to a party
solely because that party was responsible for preparing it.

2. SALE AND PURCHASE OF SALE SHARES

2.1   Sale and purchase of Australian Sale Shares       The Seller agrees to
sell and transfer free of all Encumbrances and the First Purchaser agrees to
purchase the Australian Sale Shares as at and with effect from the Completion
Date.   2.2   Sale and purchase of NZ Shares       The Seller agrees to sell and
transfer free of all Encumbrances and the Second Purchaser agrees to purchase
the NZ Shares as at and with effect from the Completion Date.   2.3   Sale and
purchase of Singapore Shares       The Seller agrees to sell and transfer free
of all Encumbrances and the First Purchaser agrees to purchase the Singapore
Shares as at and with effect from the Completion Date.

11



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]

2.4   Rights attaching to the Sale Shares       The Sale Shares shall be sold
together with all rights now or hereafter attaching to them, including all
rights to any dividend or other distribution declared, made or paid after the
date of this Agreement.   2.5   Waiver of restrictions on transfer       The
Seller hereby irrevocably waives and agrees to procure the waiver of any
restrictions on transfer (including rights of pre-emption) which may exist in
relation to the Sale Shares, whether under the respective constitutions of
Borders Australia, Borders NZ or Borders Singapore or otherwise.   2.6   Sale of
all the Sale Shares       Neither party shall be obliged to complete the sale
and purchase of any of the Sale Shares unless the sale and purchase of all the
Sale Shares is completed simultaneously in accordance with this Agreement.

3. CONSIDERATION

3.1   Aggregate consideration       The aggregate consideration payable for the
Sale Shares and the grant of the Licence and the Inventory Discount (“Aggregate
Consideration”) shall be the aggregate of the Cash Consideration and the
Deferred Consideration.   3.2   Payment of Cash Consideration

  (a)   On Completion the First Purchaser shall:

  (i)   pay the Cash Consideration in accordance with paragraph 1 of part 3 of
Schedule 2 less any Repayment Amount;       (ii)   lend Borders Australia such
amounts to be deducted from the Cash Consideration in accordance with clause
3.2(a)(i) attributable to money owing by Borders Australia (provided that the
aggregate of the amount lent by the First Purchaser pursuant to this clause
3.2(a)(ii) and clause 3.2(a)(iii) and the amount lent by the Second Purchaser
pursuant to clause 3.2(b) must not exceed the total amount to be deducted from
the Cash Consideration in accordance with clause 3.2(a)(i));     (iii)   lend
Borders Singapore such amounts to be deducted from the Cash Consideration in
accordance with clause 3.2(a)(i) attributable to money owing by Borders
Singapore (provided that the aggregate of the amount lent by the First Purchaser
pursuant to this clause 3.2(a)(iii) and 3.2(a)(ii) and the amount lent by the
Second Purchaser pursuant to clause 3.2(b) must not exceed the total amount to
be deducted from the Cash Consideration in accordance with clause 3.2(a)(i));
and

  (b)   On Completion, the Second Purchaser shall         lend Borders NZ such
amounts to be deducted from the Cash Consideration in accordance with clause
3.2(a)(i) attributable to money owing by Borders NZ (provided that the aggregate
of the amount lent by the First Purchaser pursuant to

12



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]

      clause 3.2(a)(ii) and clause 3.2(a)(iii) and the amount lent by the Second
Purchaser pursuant to this clause 3.2(b) must not exceed the total amount to be
deducted from the Cash Consideration in accordance with clause 3.2(a)(i)).    
(c)   On Completion, the Seller shall cause Borders Australia, Borders NZ and
Borders Singapore to pay to the relevant third party or member of the Seller’s
Group (as appropriate) the amounts referred to in paragraph 3.2(a)(i) above.

3.3   Apportionment of Cash Consideration

  (a)   The parties must, as soon as practicable after the date of this
Agreement, and in any event within 15 Business Days after Completion, agree on
an apportionment of the Cash Consideration into the following categories:

  (i)   the Australian Sale Shares (the “Australian Share Consideration”);    
(ii)   the NZ Shares (the “NZ Share Consideration”);     (iii)   the Licence
(the “Licence Consideration”);     (iv)   the Singapore Shares (the “Singapore
Consideration”); and     (v)   the Inventory Discount.

  (b)   If the parties are not able to agree on the apportionments by the time
specified in clause 3.3(a), then the parties shall appoint an expert to make a
determination on the appropriate apportionment and clauses 6.4(d) to 6.4(f)
(amended as necessary) will apply to the determination.     (c)   The costs of
an expert (if any) appointed under clause 3.3(b) shall be borne by the parties
equally.

3.4   Adjustment to Cash Consideration       The Cash Consideration shall be:

  (a)   increased by an amount equal to the amount by which the Completion Net
Asset Amount exceeds the Target Net Asset Amount; or     (b)   decreased by an
amount equal to the amount by which the Target Net Asset Amount exceeds the
Completion Net Asset Amount,

    as agreed or determined under the Completion Accounts in accordance with
clause 6.

3.5   Payment of adjustment to Cash Consideration

  (a)   Any adjustment payments will be made as follows:

  (i)   if the Completion Net Asset Amount equals the Target Net Asset Amount,
no payment will be made;     (ii)   if the Completion Net Asset Amount exceeds
the Target Net Asset Amount, the First Purchaser must pay the excess to the
Seller within 2 Business Days of the Completion Accounts becoming final and
binding on the parties under clause 6; or     (iii)   if the Completion Net
Asset Amount is less than the Target Net Asset Amount, the Seller must pay the
shortfall to the First Purchaser within 2

13



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]

      Business Days of the Completion Accounts becoming final and binding on the
parties under clause 6.

  (b)   A party required to make a payment to another party under clause
3.5(a)(ii) or 3.5(a)(iii) must make the payment in immediately available funds
without counter claim or set off.     (c)   All amounts payable by a party under
clause 3.5 will accrue interest on a daily basis at the Interest Rate from and
including the Completion Date to and including the date of payment.     (d)  
All amounts paid by a party under clause 3.5 (including any interest) will be
apportioned between the Australian Sale Shares, the NZ Shares and the Singapore
Shares in the same proportions as the Australian Share Consideration, the NZ
Share Consideration and the Singapore Consideration bear to one another.

3.6   Payment of Deferred Consideration

  (a)   The First Tranche Deferred Consideration is payable on the date
specified in clause 3.6(e) if Actual Store Contribution is more than or equal to
$34,400,000.     (b)   The Second Tranche Deferred Consideration will be equal
to the lesser of:

  (i)   $10,000,000; and     (ii)   the amount that is equal to 4 x (Actual
Store Contribution - $38,900,000).

  (c)   The First Purchaser agrees to provide to the Seller monthly management
accounts of the Group from Completion until 31 January 2009 as and when they are
available, and any other information the Seller reasonably requests which
relates to the Deferred Consideration, and agrees to arrange a conference call
each month for the First Purchaser to give the Seller an update on the
performance of the Group.     (d)   The First Purchaser will notify the Seller
of Actual Store Contribution amount by 28 February 2009.     (e)   The First
Purchaser must pay the Seller the Deferred Consideration (to the extent it is
payable) by the later of:

  (i)   10 Business Days after the determination of the ASC Expert pursuant to
clause 3.8(e) and 3.8(f); and     (ii)   20 Business Days after the date on
which the First Purchaser provides the Seller with the notice specified in
clause 3.6(d).

  (f)   If the First Purchaser is required to make a payment to the Seller under
clause 3.6(e) the First Purchaser must make the payment in immediately available
funds without counter claim or set off.     (g)   All amounts payable by the
First Purchaser under clause 3.6(e) will accrue interest on a daily basis at the
Interest Rate from and including the date for payment determined in accordance
with clause 3.6(e)(ii) up to and including the date of payment.     (h)   All
amounts paid by a party under clause 3.6(e) (including any interest) will be
apportioned between the Australian Sale Shares, the NZ Shares and the Singapore
Shares in the same proportions as the Australian Share Consideration, the NZ
Share Consideration and the Singapore Consideration bear to one another.

14



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]

3.7   Review by Seller of Actual Store Contribution

  (a)   The Purchasers must provide the Seller with copies of the relevant
management accounts, working papers and calculations reasonably necessary to
review the Actual Store Contribution amount notified under clause 3.6(d).    
(b)   As part of the Seller’s review, the Seller and/or its auditor or financial
adviser is entitled, at its own cost, to conduct any audit and/or other
verification procedures it reasonably decides are necessary so that the Seller
can determine whether it accepts the Actual Store Contribution amount notified
under clause 3.6(d).

3.8   Notification of disputes on Actual Store Contribution

  (a)   The Actual Store Contribution amount notified under clause 3.6(d) will
(subject to the terms of any agreement in writing between the parties) be final
and binding on the parties if:

  (i)   the Seller does not issue a notice in accordance with clause 3.8(b); or
    (ii)   such a notice is issued and the dispute is resolved by:

  (A)   the parties by agreement in writing (subject to the terms of that
agreement); or     (B)   determination by the ASC Expert in accordance with
clauses 3.8(d) and 3.8(f).

  (b)   If the Seller disputes the Actual Store Contribution amount notified
under clause 3.6(d), it may within 15 Business Days of receiving the notice
under clause 3.6(d), issue a notice (“ASC Dispute Notice”) to the First
Purchaser setting out in reasonable detail the basis of the dispute.     (c)  
The parties must negotiate in good faith to resolve any dispute within 10
Business Days after the issue of an ASC Dispute Notice.     (d)   If the dispute
is not resolved under clause 3.8(c) the parties must appoint an expert (“ASC
Expert”), which must be an independent firm of chartered accountants selected by
agreement between the parties or, failing such agreement within 15 Business Days
of the Seller issuing an ASC Dispute Notice, as nominated by the President for
the time being of the Institute of Chartered Accountants of Australia. The
matters in dispute then must be promptly referred by the parties to the ASC
Expert for determination.     (e)   The ASC Expert must be directed by the
parties to settle any matter in dispute within 20 Business Days of their
appointment by:

  (i)   having regard to any written submissions that the parties or their
representatives put before them within 5 Business Days of the appointment of the
ASC Expert; and     (ii)   making any enquiries or inspections as the ASC Expert
considers in its absolute discretion to be necessary; and     (iii)   (unless
all the parties otherwise direct in writing) determining the Actual Store
Contribution, providing notice of its determination to all parties.

15



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]

  (f)   In making its decision the ASC Expert will act as expert and not as
arbitrator. The decision of the ASC Expert as to the matter in dispute and the
Actual Store Contribution is in the absence of manifest error, final and binding
on the parties.     (g)   The costs of the ASC Expert will be borne in
proportion to the amounts by which the ASC Expert’s determination of the Actual
Store Contribution differs from that claimed by the Seller and from that claimed
by the Purchasers.

4. PERIOD BEFORE COMPLETION

4.1   Conduct of the Business before the Completion Date       From the date of
this Agreement until the Completion Date the Seller shall procure that each
member of the Group carries on its business in the ordinary course consistent
with past practice and, unless the First Purchaser otherwise agrees in writing:

  (a)   does not dispose of assets or acquire assets other than to acquire or
dispose of stock-in-trade in the ordinary course of business;     (b)   does not
create any Encumbrance over any of its assets, other than liens in the ordinary
course of business or Encumbrances granted by the Seller’s Group to third
parties over the Sale Shares as they exist as at the date of this Agreement or
are otherwise contemplated in any Transaction Document;     (c)   does not issue
any shares, options or securities which are convertible into shares in a member
of the Group;     (d)   does not enter into any transaction, arrangement,
agreement or understanding with a Related Party;     (e)   does not enter into a
commitment for more than $250,000 or for longer than 3 years, other than in the
ordinary course of business;     (f)   does not enter into, or terminate, any
employment contracts for more than $250,000 or alter the terms and conditions of
any employment contract for more than $250,000;     (g)   does not alter the
provisions of its constitution;     (h)   observes its obligations under each
Business Contract and each Lease and does not materially alter or agree to
materially alter any Business Contract or Lease; and     (i)   other than in the
ordinary course of business, does not commence or settle any litigation, action
or proceeding for an amount in excess of $250,000, other than in the ordinary
course of business.

4.2   Exceptions to restrictions

  (a)   Notwithstanding clause 4.1, the Seller may, provided it has first
obtained the First Purchaser’s consent (which consent must not be unreasonably
withheld or delayed), procure that any member of the Group:

  (i)   distributes income or returns capital to its members, pays any
management fees or makes any payment to a Related Party;     (ii)   enters into
an arrangement relating to the repayment of existing Intra-Group Indebtedness in
existence at the date of this Agreement;

16



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]

  (iii)   does any matter or thing that is contemplated by, or required to give
effect to, the terms of this Agreement; or     (iv)   pays any third party costs
in respect of the transaction contemplated by this Agreement or any Transaction
Document including, for the avoidance of doubt, any bank establishment fees,
advisory or legal costs.

  (b)   Notwithstanding clause 4.1, it is agreed that the Seller may, and will
use all reasonable endeavours prior to Completion to (at the Seller’s cost),
transfer the Singapore Domain Names from Borders Singapore to Borders
Properties, Inc. For the avoidance of doubt, the transfer will be for nominal
consideration.     (c)   Clause 4.1(h) will be deemed to have been complied with
in respect of any breach, non-compliance or similar consequence under a Business
Contract or Lease where such breach, non-compliance or similar consequence
(including a failure to obtain the consent of a landlord under a Lease) arises
as a result of the entry by the Seller into this Agreement or any Transaction
Document or the performance by the Seller of its obligations under this
Agreement or any Transaction Document, the terms of which (together with all
relevant correspondence with landlords under any of the Leases or counterparties
under any of the Business Contracts) have been fairly disclosed in the Data
Room.

4.3   Seller’s covenant       Subject to Encumbrances granted by the Seller’s
Group over the Sale Shares as they exist as at the date of this Agreement, the
Seller covenants with the Purchasers not to deal with the Sale Shares prior to
Completion. The parties agree that damages would be an insufficient remedy for
breach of this covenant and the Seller agrees that the Purchaser will be
entitled to seek and obtain an injunction or specific performance to enforce the
Seller’s obligation under this clause without proof of actual damage and without
prejudice to any of its other rights or remedies.   4.4   Access and Assistance

  (a)   Subject to clause 4.4(b), between the date of this Agreement and the
Completion Date, the Seller must:

  (i)   allow the First Purchaser and persons authorised by the First Purchaser:

  (A)   reasonable access during normal business hours to senior management of
the members of the Group;     (B)   to inspect the books of account, operational
and other records of the business of the Group,

  (ii)   provide the information, assistance and facilities that the First
Purchaser reasonably requires for the purpose of becoming familiar with the
Business and the affairs each member of the Group; and     (iii)   keep the
First Purchaser informed about the conduct of the Business; and     (iv)   on
request from a Purchaser, provide reasonable assistance to the Purchasers in:

17



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]

  (A)   notifying landlords in respect of the Leases and counterparties in
respect of Business Contracts of the transactions contemplated by this
Agreement; and     (B)   obtaining consents required from the landlords in
respect of the Leases or counterparties in respect of any Business Contracts
resulting from the transactions contemplated by this Agreement and any
Transaction Document.

  (b)   The First Purchaser may only exercise its right of access under clause
4.4(a) if:

  (i)   the access will not result in any member of the Group breaching any
obligation of confidentiality or other restriction as to disclosure of
information to the Purchasers;     (ii)   the access will not, in the reasonable
opinion of the Seller, interfere with the conduct of the Business; and     (iii)
  the First Purchaser ensures that all persons provided with access pursuant to
clause 4.4(a) complies with the reasonable requirements of the Seller in
relation to that access.

5.   COMPLETION   5.1   Timing       Completion shall take place on the
Completion Date.   5.2   Location       Completion shall take place at the
offices of the Seller’s Solicitors when all (but not some only) of the events
detailed in this clause 3 shall occur.   5.3   Seller’s obligations at
Completion       At Completion, the Seller shall:

  (a)   deliver (or cause to be delivered) to the Purchasers the items listed in
part 1 of Schedule 2 (the Purchasers receiving those items, where appropriate,
as agent of Borders Australia or Borders NZ or Borders Singapore); and     (b)  
procure that all necessary steps are taken properly to effect the matters listed
in part 2 of Schedule 2 at board meetings of each member of the Group and
deliver to the Purchasers duly signed minutes of all such board meetings.

5.4   Purchasers’ obligations at Completion       At Completion, the Purchasers
shall do or deliver (or cause to be delivered) to the Seller the matters or
items listed in part 3 of Schedule 2.   5.5   Bank Guarantee

  (a)   If any of the Purchasers’ obligations under clause 5.4 to pay the Cash
Consideration in accordance with clause 3.2 crystallises and remains unpaid as
at the first Business Day after the Completion Date, then subject to clause
5.5(b), the Seller will have the right to immediately call on the Bank Guarantee
for payment of the Cash Consideration in accordance with clause 3.2.

18



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]

  (b)   The Seller will not be permitted to exercise their right under clause
5.5(a) unless and until the Seller has complied with clause 5.3.

5.6   No termination       The Purchasers shall not be entitled in any
circumstances to rescind or terminate this Agreement after Completion.   6.  
COMPLETION ACCOUNTS   6.1   Preparation of Completion Accounts

  (a)   Within 35 Business Days after Completion, the First Purchaser must, at
its own cost, prepare the Completion Accounts in accordance with the Completion
Accounts Principles so as to show the Completion Balance Sheet and provide a
copy of the Completion Balance Sheet to the Seller.     (b)   The Seller must
provide the First Purchaser with all reasonable assistance (including provision
of all relevant business records) to allow the First Purchaser to prepare the
Completion Accounts in the time specified in clause 6.1(a) and acknowledge and
agree that any delay by the Seller in providing the First Purchaser with all
reasonable assistance may result in the First Purchaser not being able to
provide the Completion Accounts in the time specified in clause 6.1(a).     (c)
  If, as contemplated in clause 6.1(b), a delay by the Seller causes the First
Purchaser to be unable to prepare the Completion Accounts within 35 Business
Days after the Completion Date, the First Purchaser has a further 20 Business
Days from the date on which all relevant information was provided by the Seller,
to prepare the Completion Accounts.

6.2   Auditor’s report

  (a)   The Completion Accounts must then be provided by the First Purchaser to
the Auditor who will be required to provide to the Seller and the Purchasers,
within 15 Business Days after receipt of the Completion Accounts, a report
stating that in the opinion of the Auditor the Completion Accounts have been
prepared in accordance with the Completion Accounts Principles.

6.3   Review by Seller of Completion Accounts

  (a)   The Purchasers must ensure that the Seller and the Seller’s auditor are
given reasonable access to all books, records, working papers and calculations
reasonably necessary to review the Completion Accounts.     (b)   As part of the
Seller’s review, the Seller and/or its auditor or financial adviser is entitled,
at its own cost, to conduct any audit and/or other verification procedures it
reasonably decides are necessary so that the Seller can determine whether it
accepts the Completion Accounts.

6.4   Notification of disputes on Completion Accounts

  (a)   The Completion Accounts will (subject to the terms of any agreement in
writing between the parties) be final and binding on the parties in the
calculation of any adjustment to the Aggregate Consideration if:

  (i)   the Seller does not issue a notice in accordance with clause 6.4(b); or

19



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]

  (ii)   such a notice is issued and the dispute is resolved by:

  (A)   the parties by agreement in writing (subject to the terms of that
agreement); or     (B)   determination by the Expert in accordance with this
clause 6.4.

  (b)   If the Seller disputes the correctness of the Completion Accounts, it
may within 20 Business Days of receiving the Completion Accounts, issue a notice
(“Dispute Notice”) to the First Purchaser setting out in reasonable detail the
basis of the dispute.     (c)   The parties must negotiate in good faith to
resolve any dispute within 10 Business Days after the issue of a Dispute Notice.
    (d)   If the dispute is not resolved under clause 6.4(c) the parties must
appoint an expert (“Expert”), which must be an independent firm of chartered
accountants selected by agreement between the parties or, failing such agreement
within 5 Business Days of the Seller issuing a Dispute Notice, as nominated by
the President for the time being of the Institute of Chartered Accountants of
Australia. The matters in dispute then must be promptly referred by the parties
to the Expert for determination.     (e)   The Expert must be directed by the
parties to settle any matter in dispute within 20 Business Days of their
appointment by:

  (i)   applying the Completion Accounts Principles relating to the matters in
dispute;     (ii)   having regard to any written submissions that the parties or
their representatives put before them within 5 Business Days of the appointment
of the Expert; and     (iii)   making any enquiries or inspections as the Expert
considers in its absolute discretion to be necessary; and     (iv)   (unless all
the parties otherwise direct in writing) determining the form and content of the
Completion Accounts and the Completion Net Asset Amount, providing notice of its
determination to all parties.

  (f)   In making its decision the Expert will act as expert and not as
arbitrator. The decision of the Expert as to the matter in dispute, the form and
content of the Completion Accounts and the Completion Net Asset Amount is in the
absence of manifest error, final and binding on the parties.     (g)   The costs
of the Expert will be borne equally by the Seller and the First Purchaser.

7.   POST-COMPLETION OBLIGATIONS

  (a)   The Purchasers undertake to the Seller to procure the performance and
observance of those matters listed in Schedule 3.     (b)   At any time after
Completion on the Seller’s request, the Purchaser will provide (and will procure
that Borders Singapore provides) all reasonable assistance to the Seller, at the
Seller’s costs, in relation to the transfer of the Singapore Domain Names to
Borders Properties, Inc. For the avoidance of doubt, the transfer will be for
nominal consideration.

20



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]

8.   RESTRICTIVE COVENANTS   8.1   Restriction of Seller       Subject to clause
8.2, the Seller undertakes with the Purchasers that, except with the consent in
writing of the Purchasers, (such consent not to be unreasonably withheld or
delayed):

  (a)   for the period of five years after Completion, it will not (and will
procure that no member of the Seller’s Group will) in Australia, New Zealand or
Singapore, either on its own account or in conjunction with or on behalf of any
other person directly or indirectly carry on or be engaged, concerned or
interested, in any business which competes with the Business (a “Competing
Business”) other than as a holder of not more than five per cent of the issued
shares or debentures of any company carrying on such a business traded on a
recognised investment exchange (as that term is defined in the Financial
Services and Markets Act 2000);     (b)   for the period of five years after
Completion, it will not (and will procure that no member of the Seller’s Group
will) either on its own account or in conjunction with or on behalf of any other
person solicit, entice away or attempt to solicit or entice away from Borders
Australia, Borders NZ or Borders Singapore any person employed in a senior or
managerial capacity by Borders Australia, Borders NZ or Borders Singapore at
Completion; and     (c)   for a period of 12 months after Completion, it will
not (and will procure that no member of the Seller’s Group will) either on its
own account or in conjunction with or on behalf of any other person, directly or
indirectly, carry on or be engaged, concerned or interested in the Paperchase
Business in Australia, New Zealand or Singapore.

8.2   Exceptions from restrictions

  (a)   The restrictions in clause 8.1 shall cease to have any effect
immediately upon this Agreement being terminated due to an uncured material
breach, including any obligation of the Purchasers under Schedule 3.     (b)  
Nothing in clause 8.1 shall prevent or restrict the Seller or any member of the
Seller’s Group from:

  (i)   carrying on or being engaged in any business or providing any goods or
services via the Internet or other electronic media, whether in Australia, New
Zealand or elsewhere provided that such business is conducted via
non-Australian, non-New Zealand or non-Singapore domiciled domain names or URLs
and the distribution of products in connection with such business is not carried
out from distribution centres located in Australia, New Zealand or Singapore;  
  (ii)   carrying on or being engaged concerned or interested in, anywhere in
the world, any business (not being a Competing Business) which it carries on at
Completion or in which it is at Completion engaged, concerned or interested (or
any reasonable extension or development of any such business provided that such
extension or development does not result in that business becoming a Competing
Business);     (iii)   carrying on the Paperchase Business, whether in
Australia, New Zealand Singapore or elsewhere, other than in Australia, New
Zealand and Singapore within the period of 12 months from Completion;

21



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]

  (iv)   acquiring, directly or indirectly, shares in, or the whole or any part
of the undertaking or assets of, any company which carries on a Competing
Business provided that:

  (A)   the Seller shall cease to carry on or be concerned or interested in the
Competing Business or the company carrying on the same within one year from
completion of the relevant acquisition; and     (B)   the First Purchaser is
given the first and last right of refusal to acquire that Competing Business,

      but nothing in this clause 8.2(b)(iv) shall require the Seller or the
relevant members of the Seller’s Group to cease to carry on the Competing
Business or to dispose of the same within one year as therein provided if such
business or interest therein is acquired as part of a larger acquisition or
series of related acquisitions and the value properly attributable to such part
did not at the date of acquisition amount to more than 10% of the value of such
larger acquisition or series of related acquisitions taken as a whole;     (v)  
any acts or activities contemplated by any of the Transaction Document; or    
(vi)   general solicitation to the public of employment with the Seller or any
member of the Seller’s Group and to which any person described in clause 8.1(b)
responds without any other solicitation or prompting.

9.   WARRANTIES   9.1   Seller’s Warranties

  (a)   As part of this Agreement, the Seller warrants and represents to each of
the Purchasers that each of the Seller’s Warranties is true, complete and
accurate as at the Completion Date.

9.2   Purchaser Warranties       Each Purchaser warrants and represents to the
Seller that each of the Purchasers’ Warranties is true, complete and accurate as
at the Completion Date.

9.3   Qualifications to Seller’s Warranties       The Seller’s Warranties are
subject to and qualified by the limitations and qualifications set out in
Schedule 5 and are further qualified by, and the Purchasers may not make any
Claim:

  (a)   to the extent that the facts, matters or circumstances giving rise to
such Claim are disclosed to the Purchasers in the Data Room or in this
Agreement; or     (b)   to the extent any Purchaser has actual knowledge of the
facts, matters or circumstances giving rise to such Claim before entering into
this Agreement.

9.4   Other warranties and conditions excluded       Except as expressly set out
in this Agreement, all terms, conditions, warranties and statements (whether
express, implied, written, oral, collateral, statutory or otherwise) are
excluded to the maximum extent permitted by Law.

22



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]

9.5   Acknowledgements       Each Purchaser acknowledges and agrees that:

  (a)   except as expressly set out in Part 1 of Schedule 4 the Seller has not
made any representation, given any advice or given any warranty or undertaking,
promise or forecast of any kind in relation to Borders Singapore, Borders
Australia, Borders NZ, the Business or this Agreement;     (b)   without
limiting clause 9.5(a), no representation, no advice, no warranty, no
undertaking, no promise and no forecast is given in relation to:

  (i)   any economic, fiscal or other interpretations or evaluations by the
Seller or any other person; or     (ii)   future matters, including future or
forecast costs, prices, revenues or profits;

  (c)   without limiting clauses 9.5(a) and 9.5(b), and except for the
statements made in Part 1 of Schedule 4, no statement or representation:

  (i)   has induced or influenced any Purchaser to enter into this Agreement or
agree to any or all of its terms or to any of the transactions contemplated in
this Agreement;     (ii)   has been relied on in any way as being accurate by
any Purchaser;     (iii)   has been warranted to any Purchaser as being true; or
    (iv)   has been taken into account by any Purchaser as being important to
its decision to enter into this Agreement or to agree to any or all of its terms
or to any of the transactions contemplated by this Agreement; and

  (d)   it has carried out its own investigations and has examined and
acquainted itself concerning:

  (i)   the contents of the Data Room; and     (ii)   the risks, contingencies
and other circumstances which could affect its decision to enter into this
Agreement and the transactions contemplated by this Agreement.

10.   ANNOUNCEMENTS, CONFIDENTIALITY AND RETURN OF INFORMATION   10.1   Prior
approval of announcements       Subject to the provisions of clause 10.2 below,
no disclosure or announcement relating to the existence or subject matter of
this Agreement shall be made or issued by or on behalf of the Seller or the
Purchasers or any member of the Purchasers’ Group or any member of the Group, or
any other party to any Transaction Document, without the prior written approval
of the other party (which approval may be subject to reasonable conditions but
shall otherwise not be unreasonably withheld or delayed) provided that these
restrictions shall not apply to any disclosure or announcement if required by
any law, applicable securities exchange, supervisory or Government Agency.  
10.2   Notices to customers etc.       Nothing in this Agreement will prohibit
the Purchasers from making or sending after Completion any announcement to a
customer, client or supplier of Borders Australia, Borders

23



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]

    NZ or Borders Singapore or their direct or ultimate shareholders informing
it that the Purchasers have purchased the Australian Sale Shares, the NZ Shares
and the Singapore Shares.   10.3   Consultation       The party making the
communication shall use its reasonable endeavours to consult with the other
party in advance as to the form, content and timing of the communication.   10.4
  Confidentiality       Each party shall treat as strictly confidential and will
not disclose any information received or obtained by it or its Representatives
or agents as a result of entering into or performing this Agreement which
relates to:

  (a)   the provisions of this Agreement, or any document or Agreement entered
into pursuant to this Agreement;     (b)   the negotiations leading up to or
relating to this Agreement; or     (c)   the other party,

    and the Seller acknowledges that it shall treat as strictly confidential all
information arising from its ownership or substantial interest in Borders
Australia, Borders NZ and Borders Singapore, provided that these restrictions
shall not apply to any disclosure of information if and to the extent the
disclosure is:

  (i)   required by the law of any jurisdiction;     (ii)   required by any
applicable securities exchange, supervisory or Government Agency to which the
relevant party is subject or submits, wherever situated, whether or not the
requirement for disclosure has the force of law provided that in the case of a
requirement for disclosure that does not have the force of law, legal counsel
for the discloser deems the disclosure to be appropriate;     (iii)   made to
the relevant party’s Advisers, auditors or bankers or the Advisers, auditors or
bankers of any other member of the relevant party’s group of companies or a
party’s investors; or     (iv)   of information that has already come into the
public domain through no fault of the relevant party or any other member of that
party’s group of companies.

10.5   Return of Information       If for any reason whatsoever the transactions
contemplated by this Agreement are not consummated, the Purchasers shall return
to the Seller all books and records relating or belonging to any member of the
Group and the Purchasers undertake to comply in all respects with the terms of
the Confidentiality Letter.   11.   INSURANCE       The provisions of Schedule 7
shall have effect in respect of insurance claims and risk.

24



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]

12.   TAX MATTERS   12.1   Tax indemnity

  (a)   The Seller shall indemnify the Purchasers against any:

  (i)   Tax payable by a Group Company to the extent that Tax:

  (A)   relates to any period, or part of a period, up to and including
Completion; or     (B)   arises as a result of entry into this Agreement or
Completion (other than any Tax to be paid by a Purchaser under clause 13); and

  (ii)   reasonable third party costs incurred by or on behalf of a Group
Company to the extent that those costs arise from or relate to any of the
matters for which the Seller is liable under clause 12.1(a)(i),

      except to the extent that the Seller’s liability for Tax is limited or
qualified by the provisions of Schedules 5 or 6.

12.2   GST

  (a)   If a party makes a taxable supply to another party under or in
connection with this Agreement, then (unless the consideration is expressly
stated to be inclusive of GST) the consideration for that taxable supply is
exclusive of GST, and in addition to paying that consideration the recipient
must:

  (i)   pay to the supplier an amount equal to any GST for which the supplier is
liable on that taxable supply, without deduction or set-off of any other amount;
and     (ii)   make that payment as and when the consideration or part of it
must be paid or provided, except that the recipient need not pay unless the
recipient has received a tax invoice (or an Adjustment Note) for that taxable
supply.

  (b)   The supplier must promptly create an Adjustment Note for, or apply to
the Tax Authority for, a refund of, and refund to the recipient any overpayment
by the recipient for GST, but the supplier need not refund to the recipient any
amount for GST paid to the Tax Authority unless the supplier is entitled to a
refund or credit of that amount.     (c)   If a party provides payment for or
any satisfaction of a Claim or a right to Claim under or in connection with this
Agreement (for example, for misrepresentation or for a breach of any warranty or
for indemnity or for reimbursement of any expense) that gives rise to a
liability for GST, the provider must pay, and indemnify the claimant on demand
against, the amount of that GST (if any).     (d)   If a party has a Claim under
or in connection with this Agreement for a cost on which that party must pay an
amount for GST, the Claim is for the cost plus all amounts for GST (except any
amount for GST for which that party is entitled to an input tax credit).     (e)
  If a party has a Claim under or in connection with this Agreement whose amount
depends on actual or estimated revenue or which is for a loss of revenue,
revenue

25



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]

      must be calculated without including any amount received or receivable as
reimbursement for GST (whether that amount is separate or included as part of a
larger amount).

13.   COSTS       Each party must pay its own costs in respect of this Agreement
and the documents contemplated by this Agreement except that:

  (a)   the Purchasers must pay all stamp duty payable on this Agreement, the
transfer of the Sale Shares and any Transaction Document; and     (b)   the
Seller must pay all other costs incurred by the Group in respect of the
negotiation and entry into this Agreement and any Transaction Document.

14.   NOTICES   14.1   Save as otherwise provided in this Agreement, any notice,
demand or other communication (“Notice”) to be given by any party under, or in
connection with, this Agreement shall be in writing and signed by or on behalf
of the party giving it. Any Notice shall be served by sending it by fax to the
number set out in clause 14.2, or delivering it by hand to the address set out
in clause 14.2 and in each case marked for the attention of the relevant party
set out in clause 14.2 (or as otherwise notified from time to time in accordance
with the provisions of this clause 14). Any Notice so served by fax or hand
shall be deemed to have been duly given or made as follows:

  (a)   if sent by fax, at the time of transmission; or     (b)   in the case of
delivery by hand, when delivered;

    provided that in each case where delivery by fax or by hand occurs after 6pm
on a Business Day or on a day which is not a Business Day, service shall be
deemed to occur at 9am on the next following Business Day.

14.2   The addresses and fax numbers of the parties for the purpose of clause
14.1 are as follows:

         
(a)
  Seller    
 
  Address:   100 Phoenix Drive
 
      Ann Arbor MI 48108
 
      United States of America
 
       
 
  Fax:   +1 734 477 1370  
 
  For the attention of:   General Counsel  
 
  With a copy to:    
 
  Address:   Baker & McKenzie
 
      Level 27, 50 Bridge Street,
 
      Sydney NSW 2000
 
       
 
  Fax:   +61 2 9225 1595
 
       
 
  For the attention of:   Steven Glanz

26



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]

         
(b)
  Purchasers    
 
  Address:   c/- Level 31, 126 Phillip Street
 
      Sydney NSW 2000
 
      Australia
 
       
 
  Fax:   +61 2 8238 2690
 
       
 
  For the attention of:   Simon Pillar
 
       
 
  With a copy to:    
 
  Address:   Clayton Utz
 
      Level 19, 1 O’Connell Street,
 
      Sydney NSW 2000
 
       
 
  Fax:   +61 2 8220 6700
 
       
 
  For the attention of:   Philip Kapp

14.3   A party may notify the other party to this Agreement of a change to its
name, relevant addressee, address or fax number for the purposes of this clause
14, provided that, such notice shall only be effective on:

  (a)   the date specified in the notification as the date on which the change
is to take place; or     (b)   if no date is specified or the date specified is
less than five Business Days after the date on which notice is given, the date
following five Business Days after notice of any change has been given.

14.4   In proving service it shall be sufficient to prove that the envelope
containing such notice was properly addressed and delivered to the address shown
thereon or that the facsimile transmission was made and a facsimile confirmation
report was received, as the case may be.

15.   NON-MERGER       The warranties, other representations and covenants by
the parties in this Agreement are continuing and will not merge or be
extinguished on Completion.   16.   INDEMNITIES       The indemnities contained
in this Agreement are:

  (a)   continuing, separate and independent obligations of the parties from
their other obligations, and survive the termination of this Agreement; and    
(b)   absolute and unconditional and unaffected by anything which otherwise
might have the effect of prejudicing, releasing, discharging or affecting the
liability of the party giving the indemnity.

17.   INVALID OR UNENFORCEABLE PROVISIONS       If a provision of this Agreement
is invalid or unenforceable in a jurisdiction:

27



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]

  (a)   it is to be read down or severed in that jurisdiction to the extent of
the invalidity or unenforceability; and     (b)   it does not affect the
validity or enforceability of:

  (i)   that provision in another jurisdiction; or     (ii)   the remaining
provisions.

18.   WAIVER AND EXERCISE OF RIGHTS   18.1   A waiver by a party of a provision
or of a right under this Agreement is binding on the party granting the waiver
only if it is given in writing and is signed by the party or an officer of the
party granting the waiver.   18.2   A waiver is effective only in the specific
instance and for the specific purpose for which it is given.   18.3   A single
or partial exercise of a right by a party does not preclude another or further
exercise of that right or the exercise of another right.   18.4   Failure by a
party to exercise or delay in exercising a right does not prevent its exercise
or operate as a waiver.   19.   AMENDMENT       This Agreement may be amended
only by a document signed by all parties.   20.   COUNTERPARTS       This
Agreement may be signed in counterparts and all counterparts taken together
constitute one document.   21.   FURTHER ASSURANCES       Each party must, at
its own expense, whenever requested by another party, promptly do or arrange for
others to do everything reasonably necessary to give full effect to this
Agreement and the transactions contemplated by this Agreement.   22.  
ASSIGNMENT   22.1   Subject to clause 22.2, a party must not transfer, assign,
create an interest in or deal in any other way with any of its rights under this
Agreement without the prior written consent of the other parties.   22.2   The
Purchasers may grant to their financiers from time to time (or any security
trustee on their behalf) Encumbrances over the Purchasers’ rights under this
Agreement.   23.   ENTIRE AGREEMENT       The Transaction Documents and the
Confidentiality Letter (but only to the extent not inconsistent with this
Agreement) together represent the whole and only agreement between the parties
in relation to the sale and purchase of the Sale Shares and supersede any
previous agreement (whether written or oral) between all or any of the parties
in relation to the subject matter of any such document save that nothing in this
Agreement shall exclude any liability for, or remedy in respect of, fraudulent
misrepresentation.

28



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]

24.   RIGHTS CUMULATIVE       The rights, remedies and powers of the parties
under this Agreement are cumulative and not exclusive of any rights, remedies or
powers provided to the parties by law.   25.   CONSENTS AND APPROVALS       A
party may give its approval or consent conditionally or unconditionally or
withhold its approval or consent in its absolute discretion unless this
Agreement expressly provides otherwise.   26.   JURISDICTION       Each party
irrevocably and unconditionally:

  (a)   submits to the non-exclusive jurisdiction of the courts of New South
Wales; and     (b)   waives any Claim or objection based on absence of
jurisdiction or inconvenient forum.

27.   SERVICE OF PROCESS       Each party agrees that a document required to be
served in proceedings about this Agreement may be served:

  (a)   if originating process or a subpoena to be served on a company or
registered body by being sent by post to or left at its registered office, and
in all other cases at its address for service of notices under clause 14; or    
(b)   in any other way permitted by law.

28.   CURRENCY CONVERSION       Unless otherwise provided for in this Agreement,
for the purpose of converting amounts specified in one currency into another
currency where required, the rate of exchange to be used in converting amounts
specified in one currency into another currency shall be the New York closing
rate for exchanges between those currencies quoted in the Wall Street Journal
for the nearest Business Day for which that rate is so quoted prior to the date
of the conversion.   29.   GOVERNING LAW       This Agreement is governed by the
laws of New South Wales, Australia.

The parties have shown their acceptance of the terms of this Agreement by
executing it at the end of the Schedules.

29



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]
SCHEDULE 1
Part 1: Details of Borders Australia

             
Name
  :   Borders Australia Pty Limited    
 
           
Date of Incorporation
  :   17 April 1998    
 
           
Place of Incorporation
  :   New South Wales, Australia    
 
           
 
           
Australian Company number
  :   082 194 287    
 
           
Registered office
  :   C/- Baker & McKenzie    
 
      Level 27, 50 Bridge Street    
 
      Sydney, New South Wales    
 
      Australia    
 
           
Directors
  :   John Ian Campradt    
 
      2 Carlton Court    
 
      Templestowe, Victoria 3106    
 
      Australia    
 
           
 
      George Lewis Jones    
 
      100 Underdown Road    
 
      Ann Arbor, MI 48105    
 
      USA    
 
           
 
      Edward Wayne Wilhelm    
 
      46608 Southview Lane    
 
      Plymouth, MI 48170    
 
      USA    
 
           
Secretary
  :   None    
 
           
Issued share capital
  :   62,752,957 ordinary shares    
 
           
Australian Sale Shares
      40,853,840 ordinary shares    
 
           
Mortgages and charges
  :   Nil    
 
           
Registered shareholders
  :   Shareholder   No. of shares  
 
      Borders Group, Inc.   40,853,840
 
      100 Phoenix Drive    
 
      Ann Arbor, MI 48107    
 
      USA    
 
      40,853,840 ordinary shares    
 
           
 
      Borders Pte. Ltd   21,899,117
 
      60B Martin Road, 02 08B,    
 
      Singapore Trademart 239067    
 
      Singapore    
 
      21,899,117 ordinary shares    

30



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]

              Auditors   :   Ernst & Young       Direct subsidiaries   :   None
   



31



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]
Part 2: Details of Borders NZ

         
Name
  :   Borders New Zealand Limited
 
       
Date of Incorporation
  :    16 February 1999
 
       
Place of Incorporation
  :   New Zealand
 
       
Company number
  :    944114
 
       
Registered office
  :   C/- Minter Ellison Rudd Watts
 
      Lumley Centre
 
       88 Shortland Street
 
      Auckland
 
      New Zealand
 
       
Directors
  :   George Lewis Jones
 
       100 Underdown Road
 
      Ann Arbor, MI, 48105
 
      USA
 
       
 
  :   Edward Wayne Wilhelm
 
       46608 Southview Lane
 
      Plymouth MI 48170
 
      USA
 
       
Issued share capital
  :    14,765,100 ordinary shares
 
       
Mortgages and charges
  :   Nil
 
       
Registered shareholder
  :   Borders Group, Inc.
 
       100 Pheonix Drive
 
      Ann Arbor, MI 48108
 
      USA
 
       14,765,100 ordinary shares
 
       
Auditors
  :   Ernst & Young
 
       
Direct subsidiaries
  :   None

32



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]
Part 3: Details of Borders Singapore

         
Name
  :   Borders Pte. Ltd
 
       
Date of Incorporation
  :   19 July 1997
 
       
Place of Incorporation
  :   Singapore
 
       
Company number
  :   199705017Z
 
       
Registered office
  :   1 Marina Boulevard
 
      #28-00 One Marina Boulevard
 
      Singapore 018989
 
       
Directors
  :   Edward Wayne Wilhelm
 
      46608 Southview Lane
Plymouth MI 48170
 
      USA
 
       
 
  :   George Lewis Jones
 
      100 Underdown Road
 
      Ann Arbor, MI, 48105
 
      USA
 
       
 
  :   Ricardo Rodrigues
 
      501 Orchard Road
 
      #04-11 Wheelock Place
 
      Singapore, 238800
 
       
Issued share capital
  :   12,253,873 ordinary shares
 
       
Mortgages and charges
  :   Nil
 
       
Registered shareholder
  :   Borders Group, Inc.
 
      100 Pheonix Drive
 
      Ann Arbor, MI 48108
 
      USA
 
      12,253,873 ordinary shares
 
       
Auditors
  :   Ernst & Young
 
       
Direct subsidiaries
  :   None

33



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]
SCHEDULE 2
Completion
Part 1: Seller’s Delivery Obligations at Completion
At Completion, the Seller shall deliver to the Purchasers:

1.   duly executed transfers of all of the (i) Australian Sale Shares; (ii) NZ
Shares and (iii) Singapore Shares, into the name of the relevant Purchaser or
its nominees together with (in the case of Borders Australia and Borders
Singapore) the relevant share certificates (or indemnities in respect thereof in
the agreed form) and (in the case of Borders NZ) a certificate from its board of
directors confirming that no share certificates have been issued by that Group
Company;   2.   executed and stamped (where applicable) originals of the Leases
relating to the Properties, such delivery to be made by the Leases being placed
at the registered office/principal place of business of Borders Australia and
Borders NZ (as applicable) and, in respect of Borders Singapore such delivery to
be made by the Leases either being delivered to the Purchasers’ representative
(being a Partner to be notified in writing by the Purchasers at least 2 days
prior to Completion of Allen & Gledhill in Singapore) or being placed at the
principal place of business of Borders Singapore;   3.   all the statutory and
other books (duly written up to, but not including, Completion) of Borders
Australia, Borders NZ and Borders Singapore and their respective certificates of
incorporation and common seals in its possession, such delivery to be made by
the statutory records and other books being placed at the registered
office/principal place of business of Borders Australia and Borders NZ (as
applicable) and, in respect of Borders Singapore such delivery to be made by the
statutory and other books being delivered to the Purchasers’ representative
(being a Partner to be notified in writing by the Purchasers at least 2 days
prior to Completion of Allen & Gledhill in Singapore);   4.   certified copies
of any powers of attorney under which any of the documents referred to in this
Schedule is executed or evidence reasonably satisfactory to the Purchaser of the
authority of any person signing on behalf of the Seller;   5.   duly executed
irrevocable power of attorney in the agreed form in respect of the Australian
Sale Shares enabling the First Purchaser (during the period prior to the
registration of the transfer of the Australian Sale Shares) to exercise all
voting and other rights attaching to the Australian Sale Shares;   6.   duly
executed irrevocable power of attorney in the agreed form in respect of the NZ
Shares enabling the Second Purchaser (during the period prior to the
registration of the transfer of the NZ Shares) to exercise all voting and other
rights attaching to the NZ Shares;   7.   duly executed irrevocable power of
attorney in the agreed form in respect of the Singapore Shares enabling the
First Purchaser (during the period prior to the registration of the transfer of
the Singapore Shares) to exercise all voting and other rights attaching to the
Singapore Shares;   8.   letters of resignation in the agreed form from each of
the Directors and the secretary (if any) of Borders Australia, Borders NZ and
Borders Singapore, such resignations to take effect from the close of the
meetings referred to in part 2 of this Schedule 2;

34



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]

9.   a duly executed acknowledgement, in the agreed form, confirming that
Borders Australia, Borders NZ and Borders Singapore do not have any Intra-Group
Indebtedness (other than, for the avoidance of doubt, Intra-Group Trading
Indebtedness or any Repayment Amount));   10.   the Licence duly executed by
Borders Properties, Inc.;   11.   duly executed deeds of termination and release
of:

  (a)   the ‘license agreement’ between Borders Properties, Inc. and Borders
Singapore; and     (b)   the ‘trademark use agreement’ between the Seller and
Borders Singapore,         relating to the use of the “Borders” brand;

12.   duly executed deed of termination and release of the ‘multicurrency
facility’ of the Seller’s Group to which Borders Australia is a party;   13.  
duly executed deed of termination and release of the ‘merchandise service and
purchase and sales agreement’ between the Seller and Borders Singapore;   14.  
the Transition Services Agreement duly executed by Borders Australia, Borders
NZ, Borders Singapore and Borders International Services, Inc.;   15.   the
Purchasing Agreement duly executed by the Seller, Borders Australia, Borders NZ
and Borders Singapore;   16.   a copy of a resolution of the board of directors
of the Seller (certified by a duly appointed officer as true and correct)
authorising the execution of and the performance by the Seller of its
obligations under this Agreement and each of the other documents to be executed
by the Seller;   17.   written confirmation from the Seller that no external
Indebtedness is in existence as at the Completion Date or (if applicable) a deed
of release together with all relevant ASIC Form 312s, to the Purchasers’
reasonable satisfaction, in respect of repayment of all external Indebtedness in
existence as at the Completion Date. For the avoidance of doubt Indebtedness for
the purpose of this paragraph 16 excludes trade creditors, Intra-Group
Indebtedness, Intra-Group Trading Indebtedness and the facilities with the ANZ
referred to in paragraph 17 below;   18.   written confirmation from ANZ, to the
Purchasers’ reasonable satisfaction, that the Group’s existing facilities with
the ANZ has a zero balance as at Completion, other than in relation to the Lease
Guarantees;   19.   written confirmation from the Seller that no guarantee,
indemnity and counter-indemnity of any nature whatsoever has been given to a
third party by any member of the Group in respect of a liability of any member
of the Seller’s Group or (if applicable) a deed of termination and release, to
the Purchaser’s reasonable satisfaction, in respect of the termination and
release without liability of any guarantee, indemnity and counter-indemnity of
any nature whatsoever given to a third party by any member of the Group in
respect of a liability of any member of the Seller’s Group; and   20.   written
confirmation that all bonus or other incentive payments to employees of the
Group that become due and payable as a result, of the Seller entering into this
Agreement or, Completion have been paid. For the avoidance of doubt, the Seller
is not liable for any bonus or other incentive payments to employees of the
Group to the extent accrued in the Completion Balance Sheet.

35



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]
Part 2: Seller’s Other Obligations at Completion
At Completion, the Seller shall:

1.   cause the Directors to hold a meeting of the Board of Borders Australia,
Borders NZ and Borders Singapore at which the relevant Directors shall pass
resolutions in the agreed form to;   1.1   approve the registration of the
relevant Purchaser or its nominees as members of Borders Australia or Borders NZ
or Borders Singapore (as appropriate) subject only to the production of duly
stamped (where applicable) and completed transfers in respect of the Australian
Sale Shares or the NZ Shares or Singapore Shares (as appropriate);   1.2  
appoint such persons as the Purchasers may nominate as directors, secretary and
public officer (where applicable) of Borders Australia and Borders NZ and
Borders Singapore (as appropriate);   1.3   revoke all authorities to the
bankers of Borders Australia, Borders NZ and Borders Singapore relating to bank
accounts and to give authority to such persons as the Purchaser may nominate to
operate the same;   1.4   approve and authorise the changing of the address of
the registered office of Borders Australia to Level 14, 379 Collins Street,
Melbourne VIC 3000 and of Borders NZ to Level 5, 131 Queen Street, Auckland, New
Zealand; and   1.5   do and perform any other business which is necessary to
give full and valid effect to the sale and purchase of the Australian Sale
Shares, the NZ Shares and the Singapore Shares,       and each Seller shall
furnish to the Purchasers on Completion duly signed minutes of the meetings.

36



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]
Part 3: First Purchasers’ Obligations at Completion
At Completion, the First Purchaser (on behalf of itself and the Second
Purchaser) shall:

1.   pay the Cash Consideration less any Repayment Amount by electronic funds
transfer to the Seller’s account nominated by the Seller in writing to the First
Purchaser at least 1 Business Day prior to the Completion Date;   2.   deliver
to the Seller a counterpart of the Licence duly executed by the First Purchaser;
  3.   deliver to the Seller a counterpart of the Transition Services Agreement
duly executed by the Purchasers;   4.   deliver to the Seller a counterpart of
the Purchasing Agreement duly executed by the Purchasers and ARW;   5.   deliver
to the Seller a copy of a resolution of the board of directors of each Purchaser
(certified by a duly appointed officer as true and correct) authorising the
execution of and the performance by that Purchaser of its obligations under this
Agreement and each of the other documents to be executed by that Purchasers; and
  6.   deliver to the Seller’s Solicitors certified copies of any powers of
attorney under which any of the Transaction Documents are executed by the
Purchasers or other evidence satisfactory to the Seller of the authority of the
person signing on the Purchasers’ behalf.

37



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]
SCHEDULE 3
Post-Completion Obligations
Following Completion, the Purchasers undertake to the Seller:

1.   to procure the repayment in the ordinary and usual course of business by
the relevant member(s) of the Group of all Intra-Group Trading Indebtedness owed
to any member of the Seller’s Group as at Completion as if the Intra-Group
Trading Indebtedness:

  (a)   had been incurred under the terms of the Purchasing Agreement; and    
(b)   was payable in accordance with the payment terms set out in the Purchasing
Agreement which, for the avoidance of doubt, will comprise a payment of
$2,100,000 within 30 days of Completion and a further $2,100,000 within 60 days
of Completion; and

2.   to use best endeavours to obtain the release of the Seller and each member
of the Seller’s Group from any Intra-Group Guarantees to which it is a party
immediately following Completion and, pending such release they and ARW each
agree:

  (a)   to indemnify the Seller and the relevant member of the Seller’s Group,
against all Liabilities incurred by it to any third party pursuant to any
Intra-Group Guarantees in respect of any liability of any member of the Group
whether arising before or after Completion (including, for the avoidance of
doubt, any Liability incurred by the Seller and/or any member of the Seller’s
Group as a consequence of any breach, non-compliance or similar consequence
arising under an Intra-Group Guarantee (including a failure to obtain the
consent of any landlord under any Lease) as a result of the entry by the Seller
into this Agreement and/or any Transaction Document, or the performance by the
Seller of its obligations under this Agreement or any Transaction Document, the
terms of which (together with all relevant correspondence with landlords under
any of the Leases or under any Intra-Group Guarantee) was fairly disclosed in
the Data Room and the terms of which Intra-Group Guarantee was fairly disclosed
in the Data Room); and     (b)   not to take any action or allow any event to
occur that results in any increase in the Liability of any member of the
Seller’s Group under any Intra-Group Guarantee.

    Without limiting the Purchasers’ indemnity of the Seller and each member of
the Seller’s Group under paragraph 2 above, the Purchasers will be deemed to
have satisfied their obligations to use their best endeavours under paragraph 2
above (notwithstanding any refusal by the relevant third party to release any
Intra-Group Guarantee) if the Purchasers have used their best endeavours to
obtain such release by offering the provision of a reasonable bank guarantee in
replacement of any such Intra-Group Guarantee. For the avoidance of doubt,
nothing in this paragraph will prevent ARW or any of its Related Bodies
Corporate in the first instance offering to a relevant third party a replacement
corporate guarantee for such Intra-Group Guarantee.

38



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]
SCHEDULE 4
Warranties
Part 1: Seller’s Warranties

1.   THE SHARES   1.1   The Australian Shares comprise the whole of the issued
and allotted share capital of Borders Australia and all of the Australian Shares
are fully paid or credited as fully paid.   1.2   The NZ Shares comprise the
whole of the issued and allotted share capital of Borders NZ and all of the NZ
Shares are fully paid or credited as fully paid.   1.3   The Singapore Shares
comprise the whole of the issued and allotted share capital of Borders Singapore
and all of the Singapore Shares are fully paid or credited as fully paid.   1.4
  The Seller is the legal and beneficial owner of the Sale Shares set out
against its name in Part 1, Part 2 and Part 3 of Schedule 1. Borders Singapore
is the legal and beneficial owner of the Australian Shares set out against its
name in Part 1 of Schedule 1. The Sale Shares will be free of any Encumbrance on
Completion, and the Seller has complete and unrestricted power and right to sell
and transfer the Sale Shares to the Purchasers.   2.   CAPACITY OF SELLER   2.1
  The Seller has the unfettered right, power and entitlement to enter into and
perform this Agreement.   2.2   The Seller has taken all necessary actions to
authorise the execution and performance of this Agreement.   2.3   This
Agreement is fully valid and contains binding obligations enforceable against
the Seller in accordance with its terms.   2.4   The execution, delivery and
performance by the Seller of this Agreement will not:

  (a)   result in a material breach of the constitution of the Seller; or    
(b)   result in a breach of any order, judgment or decree of any court or
Government Agency to which the Seller is a party or by which the Seller is bound
and which is material in the context of this Agreement.

2.5   The Seller has not gone into liquidation or passed any resolution for
winding up, no petition for winding up has been presented against it, and no
receiver, receiver and manager or other controller or external administrator of
the undertaking or assets (of any part thereof) of it has been appointed or
threatened or expected to be appointed.   3.   THE ACCOUNTS   3.1   General

  (a)   The Accounts relating to Borders Australia have been prepared in
accordance with the Australian Accounting Standards at the time they were
prepared.     (b)   The Accounts relating to Borders NZ have been prepared in
accordance with the NZ Accounting Standards at the time they were prepared.

39



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]

  (c)   The Accounts relating to Borders Singapore have been prepared in
accordance with the Singapore Accounting Standards at the time they were
prepared.     (d)   The Accounts give a true and fair view of the state of
affairs of the relevant member of the Group at the Accounts Date, and of the
results of the relevant member of the Group for the Financial Year ended on the
Accounts Date.

3.2   Management Accounts       The Management Accounts have been prepared by
Borders Australia, Borders NZ and Borders Singapore:

  (a)   in accordance with US GAAP reflecting the accounting standards of the
Seller;     (b)   to accurately reflect the books and records; and     (c)   to
fairly present the financial performance and position of Borders Australia,
Border NZ and Borders Singapore.

4.   BUSINESS SINCE THE ACCOUNTS DATE   4.1   Other than as contemplated under
clause 4 of this Agreement, since the Accounts Date:

  (a)   the businesses of Borders Australia, Borders NZ and Borders Singapore
have been carried on in the ordinary and usual course;     (b)   there has been
no material change to any of the payment cycles of the Business (whether at the
instigation of any member of the Group, or any third party);     (c)   there has
been no material change to any of the provisioning practices of the Group;    
(d)   no material adverse change in the financial position of Borders Australia
or Borders NZ or Borders Singapore has occurred other than any such material
adverse change arising from changes in the economy generally or in the industry
in which Borders Australia, Borders NZ and Borders Singapore operate;     (e)  
Borders Australia, Borders NZ and Borders Singapore have not declared, paid or
made for the Financial Year ended on the Accounts Date, a dividend or other
distribution except to the extent provided in the relevant Accounts; and     (f)
  Borders Australia, Borders NZ and Borders Singapore have not undergone any
capital reorganisation or change in their respective capital structures and
Borders Australia, Borders NZ and Borders Singapore have not repaid or redeemed
share or loan capital, or made (whether or not subject to conditions) an
agreement or arrangement or undertaken an obligation to do any of those things.

5.   INFORMATION   5.1   The Seller has not knowingly or recklessly:

  (a)   omitted anything from the information and documents made available as
part of the Data Room such as to make any part of that information or document
materially false or misleading;     (b)   included anything materially false or
misleading in the Data Room, or in the information or documents contained as
part of the Data Room; or

40



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]

  (c)   denied access to requested information with the intention of misleading
the Purchasers.

5.2   The Data Room has been prepared in good faith.

Part 2: Purchasers’ Warranties

1.1   Each Purchaser has the unfettered right, power and entitlement to enter
into and perform this Agreement.   1.2   Each Purchaser has taken all necessary
actions to authorise the execution and performance of this Agreement.   1.3  
This Agreement is fully valid and contains binding obligations enforceable
against the relevant Purchaser in accordance with its terms.   1.4   The
execution, delivery and performance by each Purchaser of this Agreement will
not:

  (a)   result in a material breach of the constitution of that Purchaser; or  
  (b)   result in a breach of any order, judgment or decree of any court or
Government Agency to which the Purchaser is a party or by which the Purchaser is
bound and which is material in the context of this Agreement.

1.5   No Purchaser has gone into liquidation or passed any resolution for
winding up, no petition for winding up has been presented against it, and no
receiver, receiver and manager or other controller or external administrator of
the undertaking or assets (of any part thereof) of it has been appointed or
threatened or expected to be appointed.

41



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]
SCHEDULE 5
Limitations on Liability

1.1   No reliance on and no Liability for matters outside this Agreement      
Each Purchaser acknowledges, represents and warrants, and agrees with the
Seller, that:

  (a)   except for the Seller’s Warranties, it enters into this Agreement and
the transactions contemplated by this Agreement solely as a result of its due
diligence, investigations, enquiries, advice and knowledge and relying on its
own judgment after such investigation and enquiries;     (b)   irrespective of
whether or not the due diligence was as full or exhaustive as a Purchaser would
have wished, it has nevertheless independently and without the benefit of any
inducement, representations or warranties (other than the Seller’s Warranties
and inducements and representations expressly set out in this Agreement) from
the Seller determined to enter into this Agreement or any transaction
contemplated by this Agreement; and     (c)   each Purchaser understands the
risks and uncertainties of the industry in which each of Borders Singapore,
Borders Australia and Borders NZ operates and the general economic, regulatory
and other risks that impact on or could impact on Borders Singapore, Borders
Australia and Borders NZ, their results, operations, financial position and
prospects.

1.2   Limitations of Liability       Notwithstanding anything to the contrary
contained in this Agreement, the Seller will not be liable for any Seller’s
Warranty Claim:

  (a)   Purchasers’ own actions: where the Seller’s Warranty Claim arises or
increases (and in this case only to the extent of the increase) as a result of
or in consequence of any act, omission, transaction or arrangement of or on
behalf of a Purchaser after the Completion Date where in either such case such
act or transaction was carried out without the consent of the Seller (at its
absolute discretion);     (b)   Seller’s own action at a Purchaser’s request:
where the Seller’s Warranty Claim arises or increases (and in this case only to
the extent of the increase) as a result of any act, omission, transaction or
arrangement of or on behalf of the Seller or its Related Parties where a
Purchaser has requested or consented to that act or omission;     (c)   notice
and access: unless a Purchaser has:

  (i)   given the Seller notice in writing, as soon as reasonably practicable
after the Purchaser becomes so aware, of each fact or circumstance which gives
or may give rise to the Seller’s Warranty Claim; and     (ii)   given the Seller
reasonable access to all relevant business records together with all other
records, correspondence and information as the Seller may reasonably request
(but only to the extent that that information relates to the Seller’s Warranty
Claim);

  (d)   time limits: unless a Purchaser has given written notice to the Seller
setting out specific details of the Seller’s Warranty Claim, including the
Purchaser’s calculations of the Loss suffered, within 12 months after the
Completion Date, and within 6 months of the Seller receiving that notice, the
Seller’s Warranty Claim has been:

42



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]

  (i)   admitted and satisfied by the Seller; or     (ii)   settled between the
Seller and relevant Purchaser; or     (iii)   referred to a Court of competent
jurisdiction by a Purchaser, instituting and serving legal proceedings against
the Seller in relation to the Seller’s Warranty Claim; and

  (e)   no consequential Loss: (whether by way of damages or otherwise) for any
indirect or consequential or economic Loss or loss of profit, however arising.

1.3   Seller’s Warranty Claim thresholds       A Purchaser may not make a
Seller’s Warranty Claim unless:

  (a)   the resultant loss to the Purchaser is more than $500,000; or     (b)  
the total of all Seller’s Warranty Claims able to be made or that have been made
is greater than $1,500,000 in which event the Purchaser may claim the whole
amount and not just the excess.

1.4   Maximum Liability for Seller’s Warranty Claims       The Seller’s total
Liability for loss or damage of any kind howsoever caused, in contract, tort
(including negligence), under any statute or otherwise from, under or relating
in any way to or in connection with this Agreement or the subject matter of the
transactions contemplated by it, is limited in aggregate to $67,000,000.   1.5  
Reimbursement for amounts recovered       Each Purchaser will reimburse the
Seller for amounts paid by the Seller to that Purchaser in respect of any
Seller’s Warranty Claim to the extent to which the same is recovered by the
Purchaser from any third party, including but not limited to suppliers,
manufacturers, insurers or debt collection agencies.   1.6   Third party Claims
      If a Purchaser becomes aware of any fact, matter or circumstance that may
give rise to a Seller’s Warranty Claim or other Claim against the Seller under
or in relation to or arising out of this Agreement, as a result of or in
connection with a Claim by or Liability to a third party then:

  (a)   that Purchaser must as soon as reasonably practicable give notice of the
Claim to the Seller which must contain reasonable details of the Claim,
including an estimate of the amount of the Loss, if any (or the reasons why an
estimate is not appropriate in the circumstances), arising out of or resulting
from the Claim or the facts, matters or circumstances that may give rise to the
Claim;     (b)   subject to the Seller indemnifying the relevant Purchaser to
its reasonable satisfaction from and against any and all Losses, (including
additional Tax) which may therefore be sustained or incurred that Purchaser must
either:

  (i)   take such reasonable action (including legal proceedings or making
Claims under any insurance policies) as the Seller may require to avoid,
dispute, resist, defend, appeal, compromise or mitigate the Claim; or

43



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]

  (ii)   offer the Seller the option to assume defence of the Claim except any
Claims under which relief other than monetary damages is sought (such exception
including Claims relating to criminal liability or injunctive relief); and

  (c)   a Purchaser must not settle, make any adjustment of liability or
compromise any Claim, or any matter which gives or may give rise to a Claim,
without the prior consent of the Seller (at its absolute discretion).

The Seller must as soon as reasonably practicable notify the relevant Purchaser
following receipt by the Seller of a notice under 1.6(a) indicating whether the
Seller will exercise the option in clause 1.6(b)(ii).
If the Seller exercises the option in clause 1.6(b)(ii), then:

  (a)   subject to the Seller indemnifying the relevant Purchaser in the manner
set out in clause 1.6(b), each Purchaser agrees to co-operate with the Seller
and do all things reasonably requested by the Seller in respect of the Claim;  
  (b)   the Seller agrees, at its own expense, to defend the Claim; and     (c)
  subject to clause 1.6(d) the Seller may settle or compromise the Claim with or
without the consent of the relevant Purchaser; and

the Seller agrees to consult with the Purchaser in relation to the conduct of
the Claim and not take or persist in any course of action that might reasonably
be regarded as materially harmful to the goodwill or operation of the Business.

44



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]
SCHEDULE 6
Limitations on liability under Tax Indemnity

1.   The Seller shall not be liable under the indemnity contained in clause 12.1
of this Agreement for any Tax Liability or Claim relating to Tax to the extent
that:

  (a)   such liability is fully provided for in the Completion Accounts; or    
(b)   such liability was discharged (whether by payment or by the use or set-off
of any Relief) on or before Completion; or     (c)   such liability arises or is
increased or that any provision or reserve which has been made in the Accounts
is insufficient by reason only of:

  (i)   any increase in rates of Tax or variation in the method of applying or
calculating the rate of Tax; or     (ii)   any change made or announced in law
(including the enactment after the Completion Date of any legislation relating
to Tax and the imposition after the Completion Date of any new Tax); or    
(iii)   any change in the published practice or procedure of the relevant Tax
Authority,

in all cases being an increase or change first announced after the Completion
Date, whether or not that change purports to be effective retrospectively in
whole or in part; or

  (d)   such liability would not have arisen but for a change of accounting
policy or practice after the Completion Date (except where such change is
necessary so as to ensure compliance with generally accepted accounting
principles) or in the length of any accounting period of any Purchaser Associate
after the Completion Date; or     (e)   such liability arises or is increased as
a result of any failure by the Purchaser to comply with any of its obligations
under this Agreement including for the avoidance of doubt the Purchasers’
obligations to procure that a Group Company carries out any act or does any
thing; or     (f)   such liability arises as a result of the sale of an asset or
as a result of any other event (including the expiry of a time period) that
causes the crystallisation of a chargeable or other capital gain by any
Purchaser Associate, at any time after Completion; or     (g)   any Relief
(other than a Purchasers’ Relief) is available, or is for no consideration made
available by any Seller Associate, to a Group Company to set against, reduce or
eliminate the Tax Liability (and any Relief that is so available in relation to
more than one Tax Liability to which this Agreement applies shall be deemed, so
far as possible, to be used in such a way as to reduce to the maximum extent
possible the Seller’s total liability hereunder); or     (h)   such liability
has been satisfied at no expense to the Purchasers; or     (i)   such liability
would not have arisen or would have been reduced or eliminated but for a failure
or omission by a Group Company to make any claim, election, surrender or
disclaimer or give any notice or consent or do any other thing after Completion
the making giving or doing of which was taken into account or assumed in
computing the provision for Tax (including the provision for deferred Tax) in
the Accounts; or

45



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]

  (j)   such liability would not have arisen but for a cessation, or any change
in the nature or conduct, of any trade or business carried on by a Group Company
at Completion, being a cessation or change occurring on or after Completion or
the payment of any unusual or abnormal dividend by a Group Company after
Completion; or     (k)   any income, profits or gains to which such liability is
attributable were earned or received by a Group Company or accrued to a Group
Company but were not reflected in the Completion Accounts or to the extent that
the liability arises because the assets of a Group Company are greater than, or
the liabilities are less than, those taken into account in computing the
provision or reserve for Tax in the Completion Accounts provided that this
paragraph (k) does not apply to an adjustment in income, profits or gains
arising from Tax losses or Tax deductions not being available for any period up
to and including Completion.

2.   Notwithstanding anything to the contrary contained in this Agreement, the
Seller shall not be liable under the indemnity contained in clause 12.1 of this
Agreement for any Tax Liability or any Claim relating to Tax unless a Purchaser
has given written notice to the Seller setting out specific details of the Tax
Liability within 6 years after the Completion Date.   3.   The Seller’s total
liability for any Tax Liability or Claim relating to Tax is limited in aggregate
to $7,500,000.

46



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]
SCHEDULE 7
Insurance

1.   RISK ALLOCATION       Subject to Completion occurring, the risk of loss or
damage to the assets of Borders Australia, Borders NZ or Borders Singapore
remains with the Seller prior to the Completion Date.   2.   INSURANCE CLAIMS  
    The Seller shall ensure, or shall procure, that any event or circumstance
which gives rise to an insurance claim under any policy of insurance taken out
by the Seller but which provides cover for Borders Australia, Borders NZ or
Borders Singapore or any of their assets and which occurs at any time prior to
and including the Completion Date (but which is not provided for in the
Completion Balance Sheet), is the subject of a claim prior to the Completion
Date (or as soon as practicable thereafter) and is otherwise dealt with in a
timely manner and the Seller, subject to Completion occurring, shall account to
Borders Australia, Borders NZ or Borders Singapore (as appropriate) in full for
the proceeds of any claim which should properly be received by Borders
Australia, Borders NZ or Borders Singapore (as appropriate) as soon as
reasonably practicable after receipt less any reasonable costs of recovery of
the same.

47



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]
SCHEDULE 8
Properties
Part 1: Australian Borders Stores
Contents

          Borders Stores Victoria   1    
Jam Factory
  2    
Chadstone Shopping Centre
  3    
Knox City Shopping Centre
  4    
Carlton (Lygon Street)
  5    
Melbourne Central
  6    
Highpoint Shopping Centre
  7    
Camberwell (Camberwell Junction)
New South Wales   8    
Macquarie Centre (including regional office)
  9    
Westfield Hornsby
  10    
Skygarden (Sydney CBD)
  11    
Westfield Shoppingtown Bondi Junction
  12    
Macarthur Square Shopping Centre
  13    
Westfield Tuggerah
  14    
Westfield Parramatta
  15    
Chatswood
  16    
Kotara
  17    
Rouse Hill
Queensland   18    
Bribane(CBD)
  19    
Westfield Chermside
  20    
Westfield Garden City
South Australia   21    
Rundle Mall
Western Australia   22    
Perth (CBD)
Australian Capital Territory   23    
Canberra Centre
       
 
Other properties Victoria   24    
Head office, Chadstone
  25    
Distribution centre, Sunshine
  26    
Returns centre, Sunshine

Part 2: New Zealand Borders Stores
Contents

          Borders Stores New Zealand   27    
Auckland (including regional office)
  28    
Westfield Riccarton

48



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]

            27    
Capital On the Quay
  30    
Sylvia Park Shopping Centre
  31    
Albany

Part 3: Singapore Borders Stores
Contents

          Borders Stores Singapore   32    
Orchard Road
  33    
Parkway Parade

49



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]
SCHEDULE 9
Completion Accounts Principles
Part A — Completion Accounts Principles

1   The Completion Accounts will be prepared in accordance with, in order of
precedence:

  (a)   the specific principles and policies set out in Part B;     (b)   where
an item is not covered by the specific principles and policies set out in
Part B, the specific accounting principles and policies used by the Group to
prepare the Management Accounts, and incorporating the methodology outlined in
sub paragraph 2 of Part A of this Schedule 9; and     (c)   to the extent that
an item is not covered by the accounting principles and policies referred to in
paragraphs 1(a) or 1(b) above and where not inconsistent with paragraph 1(a) or
1(b) above, in accordance with United States generally accepted accounting
principles (US GAAP).

2   The Completion Balance Sheet will be presented in the same format as that
set out in Part C of this Schedule 9 and will be calculated by:

  (a)   aggregating the balance sheets of Borders Australia, Borders NZ and
Borders Singapore (prepared on the same basis as the balance sheets contained in
the Management Accounts) on a line-by-line basis at the Completion Date; and    
(b)   adjusting such aggregated balance sheet for the adjustments listed in
Part B of this Schedule 9.

Part B — Completion adjustments
The following adjustments will be applied in the preparation of the Completion
Balance Sheet:

1   with the exception of GST balances, all tax balances included in the
Completion Accounts will prepared as following:

  (a)   all accrued taxes that are not payable by Borders Australia, Borders NZ
or Borders Singapore as at Completion will be adjusted in the Completion
Accounts such that they have a zero balance. For the avoidance of doubt, such
balances include “Accrued Federal Income Tax “ and “Accrued Foreign Income Tax”;
and     (b)   a provision for tax will be included in the Completion Accounts
for accrued Australian, New Zealand and Singapore company tax payable by Borders
Australia, Borders NZ and Borders Singapore in respect of the period up to and
including Completion, but only to the extent these are not paid as at
Completion. For the avoidance of doubt the provision for tax will be included in
the Completion Accounts as a negative liability to the extent that the amount of
tax paid as at Completion is greater than the tax payable as at Completion.

2   any amounts which become payable by any member of the Group in respect of
any Lease (including under an Intra-Group Guarantee) as a result of the entry by
the Seller into this Agreement and/or any Transaction Document or the
performance by the Seller of its obligations under this Agreement or any
Transaction Document will be excluded from the

50



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]

    Completion Balance Sheet, the terms of which Lease or Intra-Group Guarantee
(together with all relevant correspondence with landlords under any of the Lease
or Intra-Group Guarantee) have been fairly disclosed in the Data Room;

3   the balance sheet items of Borders NZ in the Completion Balance Sheet will
be translated into Australian dollars applying a currency rate of 0.91 AUD to
1.00 NZD;   4   the balance sheet items of Borders Singapore in the Completion
Balance Sheet will be translated into Australian dollars applying a currency
rate of 0.80 AUD to 1.00 SGD;   5   cash and cash equivalents will form part of
the Completion Balance Sheet (for the avoidance of doubt, any outstanding cheque
amounts will be deducted from the cash and cash equivalent amounts but till
floats will not be deducted cash and cash equivalents);   6   the amount of net
property and equipment (cost less accumulated depreciation) will be excluded
from the Completion Balance Sheet.   7   deferred income tax assets and
liabilities as per the Management Accounts will be excluded from the Completion
Balance Sheet;   8   Intra-Group Indebtedness will be excluded from the
Completion Balance Sheet;   9   Intra-Group Trading Indebtedness will be
included in the Completion Balance Sheet at an amount of $4,200,000 and all
other Intra-Group Trading Indebtedness (if any) will be disregarded for the
purpose of the Completion Balance Sheet;   10   interest bearing debt of A$0
(zero) will be included in the Completion Balance Sheet;   11   Taxes payable in
the Completion Balance Sheet will:

  (a)   include the items in the Management Accounts balance sheet “Accrued
Federal Income Tax “ and “Accrued Foreign Income Tax” (which represent US tax
balances allocated to the Group by the Seller which must be nil at Completion);
and     (b)   include an amount for Tax payable by Borders Australia, Borders NZ
and Borders Singapore but only to the extent these are not paid as at
Completion.

12   The following adjustment will be made to the Completion Balance Sheet, to
eliminate franchisee working capital balances:

  (a)   Merchandise inventories will exclude:

  (i)   MLY inventory in the distribution centre (FTC) at Completion, identified
in ledger accounts 1400 and by location code #7140, evidenced by a screenshot
taken from the Lawson general ledger;     (ii)   MLY inventory in the
distribution centre (RC) at Completion, identified in ledger account 1440 and by
location code #7140, evidenced by a screenshot taken from the Lawson general
ledger; and     (iii)   The sum of ledger accounts, 1455_0 “Wholesale Inventory
Clearing”, 1456_0 “Wholesale Returns Clearing”, 1457_0 “Wholesale EDI Clearing”
and 1458_0 “Wholesale Dropship

51



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]

      Clearing” in the balance sheet of Borders Singapore as at Completion;

  (b)   Accounts Receivable will exclude “1210_0 A/R Franchise” in the balance
sheet of Borders Singapore as at Completion;     (c)   Trade Payables will
exclude an amount equal to:

  (i)   The monthly average of ledge account 5520_0 “Wholesale C/O/S” in the
monthly profit and loss of Borders Singapore over the last 12 months to the
Completion Date;     (ii)   multiplied by 91.6 days divided by 365 days

  (d)   Accrued Liabilities will exclude accruals for MLY stock returns as at
Completion, as identified in ledger account 3880 and franchise location code
#80101, evidenced by a screenshot taken from the Lawson general ledger;

13   straight line rent liabilities comprising the Management Accounts balance
sheet items “Long Term Straight Line Rent Liability” and “Long Term Straight
Line Rent Landlord Allowance” will be excluded from the Completion Balance
Sheet;   14   For the avoidance of doubt, where applicable, trade payables,
expenses and payables and accrued liabilities will exclude any outstanding
cheque amounts (being any amounts relating to cheques issued by the Seller and
not yet presented as at Completion) to the extent they have been deducted from
the cash and cash equivalent amounts under paragraph 3 of Part B above; and   15
  all bonus or other incentive entitlements to employees of the Group, to the
extent not paid by the Seller or the Group prior to or at Completion, must be
fully accrued for in the Completion Balance Sheet. This specifically includes,
but is not restricted to the following:

  (a)   all bonus or other incentive payments payable based on actual
performance of the Group against plan for the period up until the Completion
Date notwithstanding whether the Seller enters into this Agreement or Completion
should be accrued for in the Completion Balance Sheet on a pro rated time basis
(for the purpose of determining the amount payable under the management short
term incentive plan, “Threshold” will be equal to 95% of plan, “Target” will be
equal to plan and “Max” will be equal to 135% of plan); and     (b)   all
retention or other termination bonus or incentive payments payable as a result
of the Seller entering into this Agreement or Completion should be 100% accrued
in the Completion Balance Sheet to the extent not paid by the Seller or the
Group prior to or at Completion.

For the avoidance of doubt, the Seller is not liable for any bonus or other
incentive payments to employees of the Group to the extent accrued in the
Completion Balance Sheet.
Part C — Completion Balance Sheet
The Completion Balance Sheet will be prepared as at the Completion Date
incorporating the adjustments set out in part B of this Schedule 9 and with
reference to the example Completion Balance Sheet in document 12.01.10 in the
Data Room.

52



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]
Completion Balance Sheet
Aggregated as at Completion Date

                                                                               
      Local currency   Australian currency                 Borders   Borders  
Borders   Borders   Borders   Borders           Completion             Australia
  NZ   Singapore   Australia   NZ   Singapore   Total   adjustments   Notes  
Total Column reference   A   B   C   D   E   F   G   H           I Exchange rate
(AUD/local currency)                           1.00   0.91   0.80              
      Currency   A$’000   NZ$’000   S$’000   A$’000   A$’000   A$’000   A$’000  
A$’000           A$’000              
ASSETS
                                                                               
Cash & Cash Equivalents, excluding store funds
    [ ]       [ ]       [ ]       [ ]       [ ]       [ ]       [ ]            
  5          
Store Funds
    [ ]       [ ]       [ ]       [ ]       [ ]       [ ]       [ ]            
  5          
Outstanding Cheque Amounts
    [ ]       [ ]       [ ]       [ ]       [ ]       [ ]       [ ]            
  5                                        
Cash & Cash Equivalents less outstanding cheque amounts
    [ ]       [ ]       [ ]       [ ]       [ ]       [ ]       [ ]       [ ]  
    5       [ ]  
Merchandise Inventories
    [ ]       [ ]       [ ]       [ ]       [ ]       [ ]       [ ]       [ ]  
    12 (a)     [ ]  
Accounts Receivable, excluding GST Receivable
    [ ]       [ ]       [ ]       [ ]       [ ]       [ ]       [ ]       [ ]  
    12 (b)     [ ]  
GST Receivable
    [ ]       [ ]       [ ]       [ ]       [ ]       [ ]       [ ]            
          [ ]  
Other Current Assets
    [ ]       [ ]       [ ]       [ ]       [ ]       [ ]       [ ]            
          [ ]                                
Current Assets
    [ ]       [ ]       [ ]       [ ]       [ ]       [ ]       [ ]            
          [ ]  
 
                                                                               
Net property and equipment
    [ ]       [ ]       [ ]       [ ]       [ ]       [ ]       [ ]       [ ]  
    6       [ ]  
Deferred income tax asset
    [ ]       [ ]       [ ]       [ ]       [ ]       [ ]       [ ]       [ ]  
    7       [ ]                                
Non-Current Assets
    [ ]       [ ]       [ ]       [ ]       [ ]       [ ]       [ ]            
          [ ]                                
Total Assets
    [ ]       [ ]       [ ]       [ ]       [ ]       [ ]       [ ]            
          [ ]                                
 
                                                                               
LIABILITIES
                                                                               
Intra-group Indebtedness
    [ ]       [ ]       [ ]       [ ]       [ ]       [ ]       [ ]       [ ]  
    8       [ ]  
Intra-group Trading Indebtedness
            —       —       [ ]       [ ]       [ ]       [ ]       [ ]       9
      [ ]  
Short Term Debt
    [ ]       [ ]       [ ]       [ ]       [ ]       [ ]       [ ]       [ ]  
    10       [ ]  
Trade Payables
    [ ]       [ ]       [ ]       [ ]       [ ]       [ ]       [ ]       [ ]  
    12 (c)     [ ]  
Expenses and Other Payables
    [ ]       [ ]       [ ]       [ ]       [ ]       [ ]       [ ]            
          [ ]  
Accrued Liabilities, excluding Gift Certificates
    [ ]       [ ]       [ ]       [ ]       [ ]       [ ]       [ ]       [ ]  
    12 (d)     [ ]  
Gift Certificates
    [ ]       [ ]       [ ]       [ ]       [ ]       [ ]       [ ]            
          [ ]  
Accrued bonuses
    [ ]       [ ]       [ ]       [ ]       [ ]       [ ]       [ ]       [ ]  
    15          
GST Payable
    [ ]       [ ]       [ ]       [ ]       [ ]       [ ]       [ ]            
          [ ]  
Deferred income tax liability
    [ ]       [ ]       [ ]       [ ]       [ ]       [ ]       [ ]       [ ]  
    7       [ ]                                
Current Liabilities
    [ ]       [ ]       [ ]       [ ]       [ ]       [ ]       [ ]            
          [ ]  
 
                                                                               
Other Long Term Liabilities
    [ ]       [ ]       [ ]       [ ]       [ ]       [ ]       [ ]       [ ]  
    13       [ ]  
Accrued federal taxes
    [ ]       [ ]       [ ]       [ ]       [ ]       [ ]       [ ]       [ ]  
    11 (a)     [ ]  
Taxes Payable
    [ ]       [ ]       [ ]       [ ]       [ ]       [ ]       [ ]       [ ]  
    11 (b)     [ ]                                
Non-Current Liabilities
    [ ]       [ ]       [ ]       [ ]       [ ]       [ ]       [ ]            
          [ ]                                
Total liabilities
    [ ]       [ ]       [ ]       [ ]       [ ]       [ ]       [ ]            
          [ ]  
 
                                                                               
                             
Net Assets
    [ ]       [ ]       [ ]       [ ]       [ ]       [ ]       [ ]            
          [ ]                        

Part D — Completion Net Asset Amount

1   The Completion Net Asset Amount will be the amount equal to the total
adjusted assets less total adjusted liabilities as set out in column E of the
Completion Balance Sheet in Part C of this Schedule 9 prepared in accordance
with the principles and policies of this Schedule 9.

53



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]
Signed for and on behalf of
Borders Group, Inc.
by its duly authorised representative
in the presence of:

       
/s/ Thomas D. Carney
  /s/ Edward W. Wilhelm
 
   
Signature of witness
  Signature of authorised representative
 
   
 
   
Thomas D. Carney
  Edward W. Wilhelm
 
   
Name of witness (please print)
  Name of authorised representative
 
  (please print)

Signed by
A&R Whitcoulls Group Holdings Pty Limited
ACN 108 801 127
by two directors:

       
/s/ Simon Pillar
  /s/ Nicolas Laurent
 
   
Signature of director
  Signature of director
 
   
 
   
Simon Pillar
  Nicolas Laurent
 
   
Name of director (please print)
  Name of director (please print)

1



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]

       
Signed for and on behalf of Spine Newco Pty
Limited ACN 127 667 314 by its Attorney under a
Power of Attorney dated 4 June 2008, and the
Attorney declares that the Attorney has not
received any notice of the revocation of such
Power of Attorney, in the presence of:
    /s/ Simon Pillar                              
Signature of Attorney

     
/s/ Niroshan Anandacoomarasamy                    
  Simon Pillar                                   
Signature of Witness
  Name of Attorney in full
 
   
 
   
Niroshan Anandacoomarasamy                         
   
Name of Witness in full
   

       
Signed for and on behalf of Spine Newco (NZ)
Limited Company No. 2010994 by its Attorney under
a Power of Attorney dated 4 June 2008, and the
Attorney declares that the Attorney has not
received any notice of the revocation of such
Power of Attorney, in the presence of:
    /s/ Simon Pillar                              
Signature of Attorney

     
/s/ Niroshan Anandacoomarasamy                    
  Simon Pillar                                   
Signature of Witness
  Name of Attorney in full
 
   
 
   
Niroshan Anandacoomarasamy                         
   
Name of Witness in full
   

2



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [k27278k2727802.gif]
ANNEXURE 1
Data Room Index

3